Exhibit 10.28

 

 

CUSIP Numbers:

Deal: 31682RAJ9

Revolving Facility: 31682RAK6

 

 

CREDIT AGREEMENT

 

Dated as of February 26, 2013

 

among

 

FIG LLC

as Borrower,

 

CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

CITIBANK, N.A.,

as Syndication Agent

 

BARCLAYS BANK PLC

as Documentation Agent

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Book-running Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

30

1.03

 

Accounting Terms

31

1.04

 

Rounding

32

1.05

 

Times of Day

32

1.06

 

Letter of Credit Amounts

32

1.07

 

Exchange Rates; Currency Equivalents

32

 

 

 

 

ARTICLE II THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

33

2.01

 

Revolving Loans

33

2.02

 

Borrowings, Conversions and Continuations of Loans

33

2.03

 

Letters of Credit

34

2.04

 

Prepayments

42

2.05

 

Termination or Reduction of Revolving Commitments

43

2.06

 

Repayment of Loans

44

2.07

 

Interest

44

2.08

 

Fees

44

2.09

 

Computation of Interest and Fees

45

2.10

 

Evidence of Debt

45

2.11

 

Payments Generally; Administrative Agent’s Clawback

45

2.12

 

Sharing of Payments by Lenders

47

2.13

 

[Reserved]

48

2.14

 

Cash Collateral

48

2.15

 

Defaulting Lenders

49

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

51

3.01

 

Taxes

51

3.02

 

Illegality

55

3.03

 

Inability to Determine Rates

55

3.04

 

Increased Costs

56

3.05

 

Compensation for Losses

57

3.06

 

Mitigation Obligations; Replacement of Lenders

58

3.07

 

Survival

58

 

 

 

 

ARTICLE IV GUARANTY

58

4.01

 

The Guaranty

58

4.02

 

Obligations Unconditional

59

4.03

 

Reinstatement

60

4.04

 

Certain Additional Waivers

61

4.05

 

Remedies

61

4.06

 

Rights of Contribution

61

4.07

 

Guarantee of Payment; Continuing Guarantee

61

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

61

5.01

 

Conditions of Closing

61

5.02

 

Conditions to all Credit Extensions

64

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

64

6.01

 

Existence, Qualification and Power

65

6.02

 

Authorization; No Contravention

65

6.03

 

Governmental Authorization

65

6.04

 

Binding Effect

65

6.05

 

Financial Statements; No Material Adverse Effect

65

6.06

 

Litigation

66

6.07

 

No Default

66

6.08

 

Ownership of Property; Liens

66

6.09

 

Insurance

66

6.10

 

Taxes

67

6.11

 

ERISA Compliance

67

6.12

 

Subsidiaries/Equity Interests/Collateral Accounts

67

6.13

 

Use of Proceeds; Margin Regulations; Investment Company Act

68

6.14

 

Disclosure

68

6.15

 

Compliance with Laws

68

6.16

 

Solvency

69

6.17

 

Legal Identification

69

6.18

 

Management Agreements

69

6.19

 

Intercompany Debt

69

6.20

 

Fortress VRF I LLC

69

6.21

 

OFAC

69

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

70

7.01

 

Financial Statements

70

7.02

 

Certificates; Other Information

71

7.03

 

Notices

73

7.04

 

Payment of Tax Obligations

73

7.05

 

Preservation of Existence, Etc.

73

7.06

 

Maintenance of Properties

74

7.07

 

Maintenance of Insurance

74

7.08

 

Compliance with Laws

74

7.09

 

Books and Records

74

7.10

 

Inspection Rights

74

7.11

 

Use of Proceeds

75

7.12

 

Existing and Additional Subsidiaries

75

7.13

 

ERISA Compliance

75

7.14

 

Pledged Assets

75

7.15

 

Management Fees

76

7.16

 

Distributions of Income to the Loan Parties

76

7.17

 

Debt Ratings

77

7.18

 

Unrestricted Subsidiaries

77

 

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

77

8.01

 

Liens

77

8.02

 

Indebtedness

79

8.03

 

Fundamental Changes

81

8.04

 

Dispositions

81

8.05

 

Restricted Payments

81

8.06

 

Change in Nature of Business

82

8.07

 

Transactions with Affiliates and Insiders

82

 

ii

--------------------------------------------------------------------------------


 

8.08

 

Burdensome Agreements

83

8.09

 

Financial Covenants

84

8.10

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

84

8.11

 

Investments in Fortress Funds

84

8.12

 

Excluded Entities

85

8.13

 

Sanctions

85

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

85

9.01

 

Events of Default

85

9.02

 

Remedies Upon Event of Default

87

9.03

 

Application of Funds

88

 

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

89

10.01

 

Appointment and Authority

89

10.02

 

Rights as a Lender

89

10.03

 

Exculpatory Provisions

90

10.04

 

Reliance by Administrative Agent

90

10.05

 

Delegation of Duties

91

10.06

 

Resignation of Administrative Agent

91

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

93

10.08

 

No Other Duties; Etc.

93

10.09

 

Administrative Agent May File Proofs of Claim

93

10.10

 

Collateral and Guaranty Matters/Ineligible Assignees Letter Agreement

94

10.11

 

Credit Facility Swap Contracts and Secured Treasury Management Agreements

94

 

 

 

 

ARTICLE XI MISCELLANEOUS

95

11.01

 

Amendments, Etc.

95

11.02

 

Notices and Other Communications; Facsimile Copies

98

11.03

 

No Waiver; Cumulative Remedies

99

11.04

 

Expenses; Indemnity; and Damage Waiver

100

11.05

 

Payments Set Aside

102

11.06

 

Successors and Assigns

103

11.07

 

Treatment of Certain Information; Confidentiality

107

11.08

 

Set-off

108

11.09

 

Interest Rate Limitation

108

11.10

 

Counterparts; Integration

108

11.11

 

Survival of Representations and Warranties

109

11.12

 

Severability

109

11.13

 

Replacement of Lenders

109

11.14

 

Governing Law; Jurisdiction; Etc.

110

11.15

 

WAIVER OF RIGHT TO TRIAL BY JURY

111

11.16

 

USA PATRIOT Act Notice

111

11.17

 

Judgment Currency

112

11.18

 

No Advisory or Fiduciary Responsibility

112

11.19

 

Electronic Execution of Assignments and Certain Other Documents

112

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

 

Revolving Commitments and Applicable Percentages

 

2.03

 

Existing Letters of Credit

 

6.12(a)(i)

 

Loan Parties and Material Subsidiaries

 

6.12(a)(ii)

 

Fortress Funds

 

6.12(a)(iii)

 

SPVs

 

6.12(c)

 

Unrestricted Subsidiaries

 

6.17

 

Legal Identification

 

6.18

 

Management Agreements

 

8.01

 

Liens

 

8.02

 

Indebtedness

 

11.02

 

Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

2.02

 

Form of Loan Notice

 

2.10(a)

 

Form of Revolving Note

 

3.01(e)

 

Form of U.S. Tax Compliance Certificates

 

7.02(b)(i)

 

Form of Quarterly Financial Compliance Certificate

 

7.02(b)(ii)

 

Form of Non-Financial Compliance Certificate

 

7.02(b)(iii)

 

Form of Monthly Financial Compliance Certificate

 

7.12

 

Form of Joinder Agreement

 

11.06

 

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of February 26, 2013 among FIG LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors (as defined
herein), the Lenders (as defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

 

The Borrower has requested that the Lenders provide a senior secured revolving
credit facility in the aggregate amount of $150,000,000, as such amount may be
increased on the terms and subject to the conditions set forth herein. The
Lenders have indicated their willingness to provide such credit facility and the
L/C Issuer has indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accepting Lenders” has the meaning specified in Section 11.01.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the Property of another Person or at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

 

“Act” has the meaning specified in Section 11.16.

 

“Additional Castle” means any Person that (a) is not a Private Equity Fund or a
Hedge Fund, and (b) is required to pay Management Fees to a Loan Party or any
Subsidiary.

 

“Adjusted Net Funded Indebtedness” means, as of any date of determination, with
respect to the Loan Parties and their Subsidiaries on a consolidated basis, an
amount equal to (a) Funded Indebtedness (other than Funded Indebtedness incurred
pursuant to clause (i) of such definition) minus (b) so long as there are no
Revolving Loans outstanding hereunder as of the date of such determination,
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries in an amount not to exceed, for purposes of this definition,
$50,000,000, in each case as determined by the most recent consolidated balance
sheet of the Loan Parties and their Subsidiaries delivered pursuant to
Section 7.01(a) or (b).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The amount of Aggregate Revolving Commitments in effect as of the
Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).

 

“Agreement” means this Credit Agreement, as amended or modified from time to
time.

 

“Agreement Currency” has the meaning specified in Section 11.17.

 

“Alternative Asset Business” means a business that generates annual Management
Fees greater than 0.95% of total assets subject to a Management Agreement;
provided that it is understood that, notwithstanding the above, the Fortress
Value Recovery Fund shall be deemed to be an Alternative Asset Business.

 

“Alternative Currency” means Canadian Dollars, British Pounds Sterling, Euros,
Yen, Singapore Dollars, Australian Dollars and each other currency (other than
Dollars) that is approved by the Administrative Agent and the L/C Issuer in
their sole discretion.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as applicable, at such time on the basis of the Spot Rate (determined as
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

“Alternative Currency Letter of Credit Sublimit” means an amount equal to
$15,000,000.  The Alternative Currency Letter of Credit Sublimit is part of, and
not in addition to, the Letter of Credit Sublimit.

 

“Applicable Percentage” means, with respect to each Lender, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustments as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions has been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The Applicable Percentage of each Lender on the Closing Date, after giving
effect to this Agreement, is set forth opposite the name of such Lender on
Schedule 2.01, as it may change from time to time in accordance with the terms
hereof.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings

 

Commitment Fee

 

Eurodollar
Loans and
Letters of
Credit

 

Base Rate
Loans

 

I

 

greater than or equal to

A- from S&P/

greater than or equal to

A3 from Moody’s/

greater than or equal to A- from Fitch

 

0.30

%

2.00

%

1.00

%

II

 

BBB+ from S&P/

Baa1 from Moody’s/

BBB+ from Fitch

 

0.35

%

2.25

%

1.25

%

III

 

BBB from S&P/

Baa2 from Moody’s/

BBB from Fitch

 

0.40

%

2.50

%

1.50

%

IV

 

BBB- from S&P/

Baa3 from Moody’s/

BBB- from Fitch

 

0.50

%

3.00

%

2.00

%

V

 

less than BBB- from S&P/

less than Baa3 from Moody’s/

less than BBB- from Fitch/
unrated by S&P, Moody’s and Fitch

 

0.625

%

3.50

%

2.50

%

 

If the Borrower is split-rated and all three (3) ratings fall in different
Pricing Levels, the applicable Pricing Level shall be based upon the Pricing
Level indicated by the middle rating. If the Borrower is split-rated and two
(2) of the ratings fall in the same Pricing Level (the “Majority Level”) and the
third rating is in a different Pricing Level, the applicable Pricing Level shall
be based upon the Majority Level. If the Borrower shall maintain ratings from
only two (2) of Moody’s, S&P and Fitch, the applicable Pricing Level shall be
based on (x) if the two ratings are one Pricing Level apart, the lower of the
two ratings (the higher pricing); and (y) if the two ratings are two or more
Pricing Levels apart, the applicable Pricing Level shall be determined by
reference to the Pricing Level one rating higher than the lower of the two
ratings.  If the Borrower shall maintain ratings from only one (1) of Moody’s,
S&P and Fitch, the applicable Pricing Level shall be based on such rating.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.01(h).  Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the

 

3

--------------------------------------------------------------------------------


 

period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in
Alternative Currency, the local time in the place of settlement for Alternative
Currency as may be determined by the L/C Issuer to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

“Approved Bank” has the meaning specified in definition of “Cash Equivalents”.

 

“Approved Fund Lender” means any Fund Lender that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Arrangers” means MLPFS and Citigroup Global Markets Inc., in their capacities
as joint lead arrangers and joint book running managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Fund Lenders managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Public FIG and its subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.05(a), and (iii) the date of termination of the commitment
of each Lender to make Revolving Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

4

--------------------------------------------------------------------------------


 

“Bank of America Fee Letter” means the letter agreement, dated as of January 11,
2013, among the Borrower, MLPFS and the Administrative Agent.

 

“Barred Claim” has the meaning specified in Section 11.04(b).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Borrower” has the meaning set forth in the initial paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the applicable Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP (as in effect on the
Closing Date), is required to be accounted for as a capital lease on the balance
sheet of that Person.  It is understood that with respect to the accounting for
leases as either operating leases or capital leases and the impact of such
accounting on the definitions and covenants herein, GAAP as in effect on the
Closing Date shall be applied.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
(as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Administrative Agent
and the L/C Issuer benefitting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each

 

5

--------------------------------------------------------------------------------


 

case with maturities of not more than twelve months from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and substantially all of whose assets
are invested in investments of the character described in the foregoing
subdivisions (a) through (d).

 

“Castle” means Eurocastle, Newcastle, Oldcastle and any Additional Castle.

 

“Castle Options” means the Eurocastle Options, the Newcastle Options and options
on Additional Castle Equity Interests owned, directly or indirectly, by the Loan
Parties.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
(i) any employee benefit plan of such person or its subsidiaries, and any person
or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan or (ii) the Principals or any group which,
directly or indirectly, is controlled by them) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of 35% or more of the combined voting power of all
Voting Stock of Public FIG on a fully diluted basis.

 

“Citi Fee Letter” means the letter agreement, dated as of January 18, 2013,
between the Borrower and Citigroup Global Markets Inc.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.01 shall have been satisfied or waived, which date is the date hereof.

 

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
Lenders, are granted pursuant to and in accordance with the terms of the
Collateral Documents.

 

“Collateral Account” means (a) a “Collateral Account” or an “Account” as defined
in the Collateral Account Agreements and (b) any other account that contains
cash and Cash Equivalents of a Loan Party in

 

6

--------------------------------------------------------------------------------


 

which the Administrative Agent has been granted a security interest pursuant to
documentation reasonably acceptable to the Administrative Agent in accordance
with the Collateral Account Agreements.

 

“Collateral Account Agreements” means those certain Deposit Account and Control
Agreements, executed among the Administrative Agent, the depositary institution
in which any such deposit accounts are located and the applicable Loan Party
which is the owner of such deposit account, as such agreements may be amended,
modified, renewed, extended or replaced from time to time.

 

“Collateral Documents” means a collective reference to the Security and Pledge
Agreement, the Collateral Account Agreements, and such other security documents
as may be executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14 or otherwise to secure the Obligations.

 

“Commitment Fees” means the fees set forth in Section 2.08(a).

 

“Compliance Certificates” means the Quarterly Financial Compliance Certificates,
the Non-Financial Compliance Certificates and the Monthly Financial Compliance
Certificates.

 

“Consolidated EBITDA” means, for any period, an amount equal to the EBITDA of
the Loan Parties and their Subsidiaries.

 

“Consolidated Fortress Funds” means a Fortress Fund that is required to be
consolidated by a Loan Party or a Subsidiary under GAAP by virtue of such Loan
Party’s or such Subsidiary’s deemed control of such Fortress Fund as a result of
either (a) a Management Agreement with such Fortress Fund, or (b) ownership of
Equity Interests in such Fortress Fund by one or more Affiliates of a Loan Party
or a Subsidiary (which Affiliate or Affiliates are not themselves Loan Parties
or Subsidiaries).

 

“Consolidated Interest Charges” means, for any period, an amount equal to the
Interest Charges of the Loan Parties and their Subsidiaries.  For the avoidance
of doubt, Consolidated Interest Charges shall exclude Interest Charges of a
Consolidated Fortress Fund to the extent that neither any Loan Party nor any
Subsidiary have any liability for the Indebtedness of the Consolidated Fortress
Fund to which such Interest Charges relate.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case for the four fiscal quarter period most recently ended for which the
Reported Financial Information has been delivered.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Net Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the four fiscal quarter period most recently ended for which the
Reported Financial Information has been delivered.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
including, without limitation, any Management Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

7

--------------------------------------------------------------------------------


 

“Credit Facility Swap Contract” means any Swap Contract entered into by a Loan
Party with a Swap Contract Provider.

 

“Debt Rating” means, as of any date of determination, the rating (public or
private) as determined by any of S&P, Moody’s or Fitch of the Borrower’s
non-credit enhanced, senior secured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing in a manner
reasonably satisfactory to the Administrative Agent and the Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender

 

8

--------------------------------------------------------------------------------


 

under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuer, and each other Lender
promptly following such determination.

 

“Deferred Management and Incentive Fees” means the deferred management,
incentive and performance fees from the Offshore Hedge Funds that are shown as
an asset on the balance sheet of the Borrower from time to time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction (including, as of the
Closing Date, Cuba, Iran and Syria).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by a
Loan Party (including the Equity Interests of any Subsidiary), excluding any
Involuntary Disposition; it being understood that an Equity Issuance shall not
be deemed to be a Disposition.

 

“Distribution” means any dividend or distribution (whether in cash, securities
or other Property) with respect to the Equity Interests of a Loan Party or any
Subsidiary.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) (i) with respect to any amount
denominated in Alternative Currency in connection with Letters of Credit, the
equivalent amount thereof in Dollars as determined by the L/C Issuer at such
time on the basis of the Spot Rate (determined as of the most recent Revaluation
Date) for the purchase of Dollars with Alternative Currency and (ii) with
respect to cash denominated in Alternative Currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent on the basis of the
Spot Rate for the purchase of Dollars with Alternative Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of any
jurisdiction within the United States; provided that any Subsidiary that would
otherwise constitute a Domestic Subsidiary and that is a holding company that
owns Equity Interests in one or more Foreign Subsidiaries but owns no other
material assets and does not engage in any trade or business (other than acting
as a holding company for such Equity Interests in Foreign Subsidiaries), shall
not constitute a Domestic Subsidiary hereunder and shall instead be deemed to be
a Foreign Subsidiary hereunder.

 

“Earnout Obligation” means an obligation to pay the seller in an acquisition a
future payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.

 

“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, without duplication an amount equal to the sum of:

 

(a)           the Net Income of such Person (or attributable to such asset) for
such period; plus

 

(b)           depreciation and amortization, interest expense, income taxes and
impairment of goodwill deducted in calculating such Net Income; plus

 

9

--------------------------------------------------------------------------------


 

(c)           any extraordinary or non-recurring losses deducted in calculating
such Net Income; plus

 

(d)           the Incentive Income Adjustment; plus

 

(e)           the Other Income Adjustment; plus

 

(f)            compensation expenses recorded in connection with the assignment
of the Castle Options and Stock Based Compensation, in each case deducted in
calculating such Net Income; plus

 

(g)           any changes in the fair value of contingent consideration payable
with respect to the acquisition of a business, to the extent deducted in
calculating such Net Income and, to the extent management intends to pay such
consideration in equity and such payment is recorded on the Borrower’s
consolidated statement of operations under GAAP; plus

 

(h)           accrued employee profit sharing related to Oldcastle incentive
compensation minus cash payments made with respect to such employee profit
sharing in each case to the extent deducted or added in calculating such Net
Income, as applicable; minus

 

(i)            any earnings on deferred fee arrangements net of employees’ share
added in calculating such Net Income; minus

 

(j)            any extraordinary or other non-recurring gains included in
calculating such Net Income.

 

Notwithstanding the above, (A) it is understood that EBITDA shall not include
any amounts to be distributed as Promote Fees to equity holders of any Person
other than a Loan Party, (B) upon the occurrence of a Permitted Management
Function Transfer, EBITDA (as calculated for any present or past quarter) shall
no longer include any income or expenses related to the applicable Fortress Fund
(or any gains or losses related thereto), (C) if accrued management fees related
to any Fortress Fund have been uncollected in their entirety for a period of six
months or more after the due date with respect thereto, then any subsequent
accrual of management fees associated with that Fortress Fund will be excluded
from the calculation of EBITDA; provided that upon the collection of the total
accrued management fees associated with such Fortress Fund, any previously
excluded accruals within the test period will be reversed and (D) for purposes
of calculating EBITDA of a Loan Party or any Subsidiary, a Consolidated Fortress
Fund shall be treated as though it were unconsolidated under GAAP.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries or any Affiliate directly or indirectly resulting from or based
upon (a)

 

10

--------------------------------------------------------------------------------


 

violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“Equity Issuance” means any issuance by any Loan Party to any Person other than
a Loan Party or a Subsidiary of its Equity Interests.  The term “Equity
Issuance” shall not be deemed to include any Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination, under
Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Section 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA.

 

“Eurocastle” means Eurocastle Investment Limited, a Guernsey Company.

 

“Eurocastle Options” means the options on Eurocastle stock owned by the Loan
Parties.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate or
the successor thereto if the British Bankers Association is no longer making a
LIBOR Rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London

 

11

--------------------------------------------------------------------------------


 

time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m.  (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan
pursuant to clause (c) of the definition of Base Rate, on any date, the rate per
annum equal to (i) LIBOR, at approximately 11:00 a.m., London time determined
two London Banking Days prior to such date for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Loan” means a loan from the Borrower or a Top Tier Guarantor to FIG
Corp. for the purpose of facilitating an exchange by the Principals of equity in
the Top Tier Guarantors for equity in Public FIG.

 

“Excluded Entities” means, collectively, (a) FOE II and its Subsidiaries,
(b) any other Subsidiary or Affiliate of Public FIG the majority of whose shares
of Voting Stock is not beneficially owned by FOE I, Principal Holdings or any
other Top Tier Guarantor and (c) the Unrestricted Subsidiaries.  Notwithstanding
anything to the contrary in any Loan Document, Excluded Entities shall not
include any of the foregoing Persons that become a Guarantor.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

12

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 7, 2010 (as amended by that certain First Amendment to Credit Agreement
dated as of December 22, 2011, as amended by that certain Second Amendment,
Consent and Waiver dated as of December 21, 2012 and as otherwise amended and
modified), by and among FIG LLC, as borrower, certain subsidiaries and
affiliates of FIG LLC, as guarantors, the lenders from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent and
issuing bank.

 

“Existing L/C Issuer Fee Letter” means the letter agreement, dated as of the
date hereof, between the Borrower and Wells Fargo Bank, as L/C Issuer for the
Existing Letters of Credit.

 

“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 2.03.

 

“Extension Amendments” has the meaning specified in Section 11.01.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means, collectively, (a) the Bank of America Fee Letter, (b) the
Citi Fee Letter and (c) the Existing L/C Issuer Fee Letter.

 

“FIG Promote Entities” means any entity created with respect to a Private Equity
Fund to hold Promote Fees for Persons other than Loan Parties.

 

“Fitch” means Fitch, Inc.

 

“FOE I” means Fortress Operating Entity I LP, a Delaware limited partnership.

 

“FOE II” means FOE II (New) LP, a Delaware limited partnership.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

13

--------------------------------------------------------------------------------


 

“Fortress Funds” means (a) each of the entities set forth on Schedule
6.12(a)(ii), (b) any other Private Equity Fund, Hedge Fund, Castle or any other
public or private investment fund created or acquired after the Closing Date and
managed, directly or indirectly, by a Loan Party or one of its Subsidiaries or
Affiliates or any of its investment advisors and (c) any entity that is both
(i) a direct or indirect Subsidiary of a Loan Party (without giving effect to
the last sentence in the definition of Subsidiary) and (ii) the general partner
or managing member of a Private Equity Fund, Hedge Fund, or any other public or
private investment fund; provided that none of the following shall be deemed to
be a Fortress Fund: (x) portfolio companies of a Fortress Fund and (y) so long
as any Loan Party or one of its Subsidiaries, Affiliates or investment advisors
does not serve as general partner of such fund, any Private Equity Fund, Hedge
Fund, other public or private investment fund or managed account that is formed
or that any Loan Party or one of its Subsidiaries, Affiliates or investment
advisors serves solely in its capacity as a manager or advisor (and such role
began or begins after June 1, 2009).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund Lender” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations that constitute obligations for borrowed money) and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all purchase money Indebtedness;

 

(c)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

 

(d)           all obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(e)           all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days after
the date on which such trade account payable was created, (ii) Earnout
Obligations to be paid in Equity Interests, (iii) Earnout Obligations (other
than Earnout Obligations covered in subclause (ii) above) and purchase price
adjustments that are not included as Indebtedness on the balance sheet of such
Person unless such Earnout Obligations and purchase price adjustments have been
quantified and (iv) obligations with respect to deferred compensation);

 

14

--------------------------------------------------------------------------------


 

(f)                                   the Attributable Indebtedness of Capital
Leases, Sale and Leaseback Transactions, Synthetic Leases and Securitization
Transactions;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment on or prior to the
Maturity Date (other than any such obligations contingent on prior payment in
full of the Obligations) in respect of any Equity Interests in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

(h)                                 all Funded Indebtedness of others secured by
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, but, in the case of any such Funded Indebtedness secured by a Lien
granted with respect to Equity Interests held by such Person, limited to the
lower of (i) the amount of the cash investment made, directly or indirectly, in
exchange for ownership of such Equity Interests and (ii) the amount of Funded
Indebtedness so secured;

 

(i)                                     all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person; and

 

(j)                                    all Funded Indebtedness of the types
referred to in clauses (a) through (i) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, except to
the extent that (i) such Funded Indebtedness is recourse to such Person solely
as a result of such Person being a general partner of another Person and such
Funded Indebtedness is non-recourse to any Loan Party or any other Subsidiary or
(ii) such Funded Indebtedness is expressly made non-recourse to such Person.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.  For purposes of calculating Funded
Indebtedness of a Loan Party or any Subsidiary, Funded Indebtedness of a
Consolidated Fortress Fund shall be excluded.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
(except, solely with respect to the requirement that GAAP be consistently
applied, for changes in accordance with GAAP required by the accounting
profession or concurred in by the accountants reporting on the financial
statements required to be delivered pursuant to this Agreement) and as in effect
from time to time or with respect to a Person organized outside of the United
States, the generally accepted accounting principles of the applicable country.

 

“GK Entity” means a Subsidiary substantially all of whose assets are subject to
a TK Agreement with a Fortress Fund.

 

“GK Parent” means a Subsidiary who is the direct owner of a GK Entity.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

15

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person.  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made (including pursuant
to any limitations on liability set forth in such Guarantee) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith; provided that, in the
case of any Guarantee (as defined under clause (b) above) by such Person of
Indebtedness of any primary obligor secured by a Lien granted with respect to
Equity Interests held by such Person, the amount of the Guarantee shall be
limited to the lower of (i) the amount of the cash investment made, directly or
indirectly, in exchange for ownership of such Equity Interests and (ii) the
amount of the Indebtedness so secured.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means (a) FOE I, (b) Principal Holdings, (c) the following
Subsidiaries of FOE I: Fortress Principal Investment Holdings LLC, Fortress
Principal Investment Group LLC, Fortress Principal Investment Holdings IV LLC,
Fortress Investment Fund GP (Holdings) LLC, FIG Partners Pool (A) LLC and FIG
Partners Pool (P2) LLC and (d) each such other Person that is required to become
a Guarantor from time to time pursuant to the terms of Section 7.12 or who
otherwise joins as a Guarantor, and, in each case, their successors and assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Funds” means all hedge funds and related managed accounts whether or not
existing or created or acquired after the Closing Date, in each case managed,
directly or indirectly, by a Loan Party or one of its Subsidiaries or Affiliates
or any of the investment advisors of the foregoing.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Incentive Income Adjustment” means:

 

(i) for Private Equity Funds, (a) incentive income paid (or declared as a
distribution) to such Person minus clawbacks actually paid minus (b) incentive
income recorded in accordance with GAAP; plus

 

16

--------------------------------------------------------------------------------


 

(ii) for all Fortress Funds other than Private Equity Funds, (x) incentive
income on an accrual basis as if such incentive income from these funds were
payable on a quarterly basis minus (y) incentive income recorded in accordance
with GAAP.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all Funded Indebtedness;

 

(b)                                 the Swap Termination Value of any Swap
Contract;

 

(c)                                  all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of any other
Person; and

 

(d)                                 all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company or
substantially similar entity incorporated or formed, as applicable, under the
laws of a jurisdiction outside the United States) in which such Person is a
general partner or joint venturer, except to the extent that (i) such Funded
Indebtedness is recourse to such Person solely as a result of such Person being
a general partner of another Person and such Funded Indebtedness is non-recourse
to any Loan Party or any other Subsidiary or (ii) such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.

 

“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Closing Date, between the Borrower and the Administrative Agent,
as such letter agreement may be amended or modified from time to time with the
consent of the Borrower and, in accordance with Section 10.10, the
Administrative Agent.

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Charges” means, with respect to any Person (or any asset of any
Person) for any period an amount equal to the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) of such Person or in connection
with the deferred purchase price of assets of such Person for such period, in
each case to the extent treated as interest in accordance with GAAP, plus
(b) the portion of rent expense with respect to such period under Capital Leases
of such Person that is treated as interest in accordance with GAAP plus (c) the
implied interest component of Synthetic Leases of such Person with respect to
such period.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base

 

17

--------------------------------------------------------------------------------


 

Rate Loan, the last Business Day of each March, June, September and December and
the applicable Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, subject to the availability to all applicable Lenders, twelve months)
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of a Loan Party or
any of its Subsidiaries.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Borrower (or any Affiliate) with or in favor of the L/C Issuer and
relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Person in accordance with the
provisions of Section 7.12.

 

“Judgment Currency” has the meaning specified in Section 11.17.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed

 

18

--------------------------------------------------------------------------------


 

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) solely with regard to the Existing Letters of Credit,
Wells Fargo Bank, (b) with respect to all other Letters of Credit, Bank of
America in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder or (c) a collective reference to
both Bank of America and Wells Fargo Bank in such capacity and any successor
issuers of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and includes each of the Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letters of credit issued hereunder and
shall include the Existing Letters of Credit.  Letters of Credit may be issued
in Dollars or in Alternative Currency (subject to the Alternative Currency
Letter of Credit Sublimit).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the date 364 days after the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day); provided that if the expiration date of a Letter of Credit is
beyond the Maturity Date, then no later than the date that is 30 days prior to
the Maturity Date, the Borrower shall fully Cash Collateralize such Letter of
Credit (and all fees and expenses related thereto) in manner reasonably
acceptable to the Administrative Agent and the L/C Issuer.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) FIFTEEN MILLION DOLLARS ($15,000,000);
provided that the Letter of Credit Sublimit may be increased with the consent of
the Borrower and the L/C Issuer but not to exceed the Aggregate Revolving
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease).

 

“Loan” means an extension of credit by the Lenders to the Borrower, as
referenced in Article II, in the form of a Revolving Loan.

 

“Loan Amendment” has the meaning specified in Section 11.01.

 

“Loan Documents” means this Agreement, each Revolving Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, each Joinder Agreement, the
Collateral Documents, the Fee Letters, the Ineligible Assignees Letter Agreement
and the Post-Closing Letter.

 

“Loan Modification Offer” has the meaning specified in Section 11.01.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Managed Account” means any investment vehicle on behalf of a third party for
which (i) investment decisions regarding some or all of the capital in the
investment vehicle are made by a Loan Party, one of its Subsidiaries or
Affiliates or any of its investment advisers and (ii) one investor or sponsor
has the contractual right either to (A) terminate, dissolve, liquidate or wind
up the investment vehicle (or begin the process of same) or (B) terminate the
ability of such Loan Party, Subsidiary, Affiliate or investment advisor to make
investment decisions on behalf of the investment vehicle.

 

“Management Agreements” means all management agreements and Organization
Documents that set forth Management Fees therein to which a Loan Party or a
Subsidiary is a party as more fully set forth on Schedule 6.18.

 

“Management Fees” means any management fees paid pursuant to a Management
Agreement.

 

“Management Fee Earning Assets” means the sum of (a) in connection with a
Traditional Asset Business, 33% of all assets subject to a Management Agreement
in which a Loan Party, directly or indirectly, earns Management Fees and (b) in
connection with an Alternative Asset Business, 100% of all assets subject to a
Management Agreement in which a Loan Party, directly or indirectly, earns
Management Fees; provided that assets of a Fortress Fund shall not be considered
to be Management Fee

 

20

--------------------------------------------------------------------------------


 

Earning Assets if an event occurs that causes such Fortress Fund to (or a public
announcement is made that such Fortress Fund will) terminate, dissolve,
liquidate or wind up, or begin process of same, other than (x) a scheduled
orderly unwinding of a Private Equity Fund or (y) a Permitted Fund Termination.

 

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their material obligations under any Loan Document to which they are a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Fortress Fund” means any Fortress Fund in which the sum of the
Management Fees and the Promote Fees payable to a Loan Party or one of its
Subsidiaries (other than, with respect to Hedge Funds and Private Equity Funds,
Promote Fees allocable to individuals), whether paid or accrued, during the most
recently ended twelve month period exceeded $25,000,000; provided, however, that
no Managed Account shall be considered a Material Fortress Fund.

 

“Material Subsidiary” means (a) any Subsidiary of a Loan Party that either
directly or indirectly through another Subsidiary (i) generates any revenues or
cash flow of $5,000,000 or more in any fiscal year or (ii) owns assets with an
aggregate value greater than or equal to $15,000,000 (excluding the value of
leasehold improvements) and (b) any other Subsidiary of a Loan Party designated
by the Borrower from time to time such that the aggregate value of all assets
owned by Subsidiaries of Loan Parties that are not Material Subsidiaries under
this definition does not exceed $100,000,000 (excluding the value of leasehold
improvements).

 

“Maturity Date” means February 26, 2016, as it may be extended in accordance
with the terms hereof.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their
reasonable credit judgment.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as an Arranger.

 

“Monthly Financial Compliance Certificate” means a certificate substantially in
the form of Exhibit 7.02(b)(iii).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to

 

21

--------------------------------------------------------------------------------


 

make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Income” means, with respect to any Person (or any asset of any Person) for
any period, the net income of such Person (or attributable to such asset) for
that period, as determined in accordance with GAAP.

 

“Newcastle” means Newcastle Investment Corp., a Maryland corporation.

 

“Newcastle Options” means the options on Newcastle stock owned by the Loan
Parties.

 

“New Fortress Funds” means Fortress Funds created after the Closing Date.

 

“Non-Consenting Lender” means any Lender that (a) does not approve any proposed
change, consent, waiver, discharge, termination or amendment with respect to any
Loan Document that (i) requires the approval of all Lenders or all affected
Lenders, as applicable, in accordance with the terms of Section 11.01 and
(ii) has been approved by the Required Lenders, (b) is not an Accepting Lender
in connection with an Extension Amendment, or (c) does not agree to Refinanced
Revolving Loans or Replacement Revolving Loans, as applicable, pursuant to
clause (viii) of the proviso set forth at the end of Section 11.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Financial Compliance Certificate” means a certificate substantially in the
form of Exhibit 7.02(b)(ii), or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
(a) all obligations under any Credit Facility Swap Contract that is permitted to
be incurred pursuant to Section 8.02(d) and (b) all obligations under any
Secured Treasury Management Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offshore Hedge Funds” means any Hedge Fund organized outside of the United
States.

 

“Oldcastle” means Newcastle Investment Holdings LLC, a Delaware limited
liability company.

 

“Onshore Hedge Funds” means any Hedge Fund organized in the United States.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of

 

22

--------------------------------------------------------------------------------


 

formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Income Adjustment” means:

 

(a)                                 (i) realized or unrealized losses (including
impairments) from all Investments minus (ii) realized and unrealized gains with
respect to all Investments minus (iii) equity method earnings (losses) recorded
with respect to all Investments accounted for under the equity method in
accordance with GAAP (including, as applicable, all equity method Investments in
Private Equity Funds and Hedge Funds), minus

 

(b)                                 unrealized gains (unrealized losses) on the
Castle Options, plus

 

(c)                                  (i) proceeds from the sale of shares
received pursuant to the exercise of Castle Options, in excess of their strike
price minus (ii) management fee income recorded in accordance with GAAP in
connection with the receipt of such Castle Options.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by or on behalf of the Borrower of
Unreimbursed Amounts or any refinancings thereof.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in Alternative Currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of Bank of America in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

23

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Sections 412, 430, 431, 432 and 436
of the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (exclusive of any Multiemployer Plan) that is maintained
or is contributed to by the Borrower and any ERISA Affiliate and is either
covered by Title IV or ERISA or is subject to the minimum funding standards
under Section 412 of the Internal Revenue Code.

 

“Permitted Fund Termination” means the termination, dissolution, liquidation or
wind up of a Fortress Fund either (a) after the last asset or Investment in such
Fortress Fund is sold in the ordinary course of business or (b) after the term
or the date of dissolution as stated in the applicable Fortress Fund agreement.

 

“Permitted Liens” means, at any time, Liens in respect of Property of a Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

“Permitted Management Function Transfer” means the transfer of the management
functions of a Fortress Fund from a Loan Party to such Fortress Fund itself for
consideration at least equal to the greater of (i) fair market value (whether in
cash or equity), determined by the Borrower in a commercially reasonable manner,
and (ii) the aggregate amount of net Management Fees and net Promote Fees
expected to be earned over the period from the consummation of such transfer to
the Maturity Date; provided that (a) no Event of Default exists or would be
caused by such transfer, (b) after giving effect thereto, the Loan Parties shall
be in compliance with the financial covenants in Section 8.09 (as of the last
day of the most recently ended fiscal quarter for which the Reported Financial
Information has been delivered) on a Pro Forma Basis as if such transfer had
occurred twelve months prior to the date of determination and (c) all assets
received by such Loan Party in such transfer shall be pledged to the Lenders in
a manner reasonably acceptable to the Administrative Agent.

 

“Permitted Tax Distribution” means all Tax Distributions (as such term is
defined, on the Closing Date, in a Top Tier Guarantor’s partnership agreement or
with respect to Top Tier Guarantors created after the Closing Date, in a manner
consistent with such existing Top Tier Guarantor’s partnership agreements).

 

“Permitted Transfers” means (a) Dispositions of assets or properties that are
surplus or no longer used or useful in the conduct of business of a Loan Party
and its Subsidiaries that are Disposed of in the ordinary course of business;
(b) Dispositions of Property to a Loan Party or any Subsidiary, including any
such Disposition of Investments in Material Subsidiaries; provided, that if the
transferor of such Property is a Loan Party the transferee thereof must be a
Loan Party; (c) Dispositions of Investments other than Investments in Material
Subsidiaries; (d) Dispositions of accounts receivable in connection with the
collection or compromise thereof; and (e) licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of the Loan Parties and their Subsidiaries, taken as a whole.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

24

--------------------------------------------------------------------------------


 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but not including a Multiemployer Plan),
maintained for employees of the Borrower or any ERISA Affiliate or any such Plan
to which the Borrower or any ERISA Affiliate is required to contribute on behalf
of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Letter” means the letter agreement, dated as of the Closing Date,
between the Borrower and the Administrative Agent.

 

“Principal Holdings” means Principal Holdings I LP, a Delaware limited
partnership.

 

“Principals” means Wesley R. Edens, Peter L. Briger, Jr., Randal A. Nardone and
Michael E. Novogratz.

 

“Private Equity Fund” means all private equity funds and related managed
accounts whether now existing or created or acquired after the Closing Date, in
each case managed by a Loan Party or any one of its other Subsidiaries or
Affiliates or any investment advisor of the foregoing.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.09, that any Disposition (other than Permitted Transfers),
Acquisition or incurrence of Indebtedness (and the application of the proceeds
thereof) pursuant to Section 8.02(k) shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which the Reported Financial Information has been
delivered. In connection with the foregoing, income statement and cash flow
statement items (whether positive or negative) attributable to the Property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction.

 

“Promote Fees” means distributions paid as “incentive fees,” “incentive
allocations” or “promote fees” pursuant to any Management Agreement or any
Organization Document of a Fortress Fund.

 

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Public FIG” means Fortress Investment Group LLC, a Delaware limited liability
company, a public company listed on the New York Stock Exchange.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” has the meaning specified in Section 4.01(c).

 

“Quarterly Financial Compliance Certificate” means a certificate substantially
in the form of Exhibit 7.02(b)(i).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Refinanced Revolving Loans” has the meaning specified in Section 11.01.

 

“Register” has the meaning specified in Section 11.06(c).

 

25

--------------------------------------------------------------------------------


 

“Registered Public Accounting Firm” means an independent certified public
accountant.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Replacement Revolving Loans” has the meaning specified in Section 11.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Reported Financial Information” means the financial statements delivered
pursuant to Section 7.01(a)(i) or (b) or, if earlier, the Quarterly Financial
Compliance Certificate delivered pursuant to Section 7.02(b)(i).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer or any vice president, secretary or assistant secretary of a
Loan Party, or any other officer or authorized person of a Loan Party designated
by any other Responsible Officer of such Loan Party in writing to the
Administrative Agent from time to time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of a Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to a Loan
Party’s stockholders, partners or members (or the equivalent Person thereof).

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (a) each date of issuance of any Letter of Credit, (b) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by the L/C Issuer of any Letter of Credit denominated in Alternative
Currency, (d) the last Business Day of each calendar month and (e) such
additional dates as the Administrative Agent or the L/C Issuer shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an

 

26

--------------------------------------------------------------------------------


 

aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Note” has the meaning specified in Section 2.10(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to a Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby a
Loan Party or such Subsidiary shall sell or transfer any Property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such Property or other Property that it intends to use for substantially
the same purpose or purposes as the Property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government, including, without limitation, OFAC, the
European Union or Her Majesty’s Treasury.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between a Loan Party and any Treasury Management
Bank.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security and Pledge Agreement” means that certain Security and Pledge
Agreement, dated as of the Closing Date, executed in favor of the Administrative
Agent, for the benefit of the Lenders, by each of the Loan Parties, as such
agreement may be amended, modified, renewed, extended or replaced from time to
time.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it

 

27

--------------------------------------------------------------------------------


 

will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the Property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.  In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in
Alternative Currency.

 

“SPV” means any Person whose Equity Interests are owned, directly or indirectly,
by a Loan Party that (a) is formed solely for the purpose of making an
Investment in a Fortress Fund and (b) borrows the money to make such Investments
from Persons other than the Loan Parties; provided, however, that the
Indebtedness of such SPV shall not be recourse to the Loan Parties, any of their
Subsidiaries or their assets.

 

“Stock Based Compensation” means “stock based compensation” (as defined in
Financial Accounting Standards Board Accounting Standards Codification Topic
718:  Compensation - Stock Compensation) consisting of Equity Interests in
Public FIG and its consolidated subsidiaries (including, without limitation, the
Loan Parties).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party; provided that, unless otherwise
specifically provided, none of (a) the Borrower, (b) a Fortress Fund or any of
its Subsidiaries, (c) any FIG Promote Entity, (d) any SPV, (e) Fortress VRF I
LLC or (f) any Excluded Entity, shall be deemed to be a Subsidiary of a Loan
Party.

 

“Swap Contract” means, to the extent entered into on a fair market value basis
at the time of entry, (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such

 

28

--------------------------------------------------------------------------------


 

transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Contract Provider” means (a) any Person that, at the time it enters into a
Swap Contract with a Loan Party, is a Lender or an Affiliate of a Lender (even
if such Person thereafter ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender) and (b) any Lender on the Closing Date or Affiliate of
such Lender that is party to a Swap Contract with any Loan Party in existence on
the Closing Date, in each case to the extent permitted by Section 8.02(d).

 

“Swap Obligations” means with respect to any Credit Facility Swap Contract, the
Obligations of the Loan Party that is the party thereto under such Credit
Facility Swap Contract.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $25,000,000.

 

“TK Agreement” means a tokumei kumiai agreement governed by the Commercial Code
of Japan.

 

“Top Tier Guarantors” means, collectively, (a) FOE I, (b) Principal Holdings and
(c) any other Person that becomes a Guarantor and the Equity Interests of such
Person are held, at least in part, by FIG Asset Co. LLC, FIG Corp. and/or a
newly formed or acquired sister entity thereof and which are not held by a Loan
Party or a Subsidiary.

 

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Revolving Commitments and Revolving Credit Exposure of such Lender at
such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

29

--------------------------------------------------------------------------------


 

“Traditional Asset Business” means a business that generates annual Management
Fees greater than or equal to 0.10% of total assets of such business subject to
Management Agreements but less than or equal to 0.95% of total assets of such
business subject to Management Agreements.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

 

“Treasury Management Bank” means (a) any Person that, at the time it enters into
a Treasury Management Agreement, is a Lender or an Affiliate of a Lender (even
if such Person thereafter ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender) and (b) any Lender on the Closing Date or Affiliate of
such Lender that is a party to a Treasury Management Agreement with any Loan
Party in existence on the Closing Date.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary identified by the Borrower as an
Unrestricted Subsidiary on Schedule 6.12(c), but subject to Section 7.18.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

 

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than (a) directors’ qualifying shares and
(b) shares issued to foreign nationals to the extent required by applicable law)
are owned by such Person directly and/or through other Persons who constitute
Wholly Owned Subsidiaries.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will”

 

30

--------------------------------------------------------------------------------


 

shall be construed to have the same meaning and effect as the word “shall.” 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

(b)           Changes in GAAP.  The Borrower will provide a written summary of
material changes in GAAP and in the consistent application thereof with each
Quarterly Financial Compliance Certificate delivered in accordance with
Section 7.02(b)(i).  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

31

--------------------------------------------------------------------------------


 

(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of, or compliance with, the
financial covenants in Section 8.09 (i) shall be made on a Pro Forma Basis and
(ii) for the avoidance of doubt, shall not include any assets, liabilities,
revenues or expenses of the Excluded Entities.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time (other than, solely with respect to this proviso, for
purposes of calculating (a) any fees applicable thereto pursuant to Section 2.08
or (b) the Consolidated Leverage Ratio).

 

1.07        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer shall determine as of
each Revaluation Date the Spot Rates to be used for calculating Dollar
Equivalent amounts of Letters of Credit and Outstanding Amounts denominated in
Alternative Currency.  Such Spot Rates shall be effective as of each such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between Dollars and Alternative Currency until the next Revaluation Date to
occur.  Except as otherwise expressly provided herein, the applicable amount of
Alternative Currency for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with a rounding-up if there is no nearest
number), as determined by the Administrative Agent or the L/C Issuer, as
applicable.

 

32

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment. 
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. 
All Revolving Loans made on the Closing Date shall be Base Rate Loans unless the
Administrative Agent shall have received a funding indemnity letter (in form and
substance reasonably satisfactory to the Administrative Agent) at least three
(3) Business days prior to the Closing Date. Thereafter, Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.  Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of such Loans to be borrowed, converted or continued, (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans as described in the

 

33

--------------------------------------------------------------------------------


 

preceding subsection.  In the case of a Borrowing, each applicable Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date of a Borrowing of Revolving Loans, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings and second,
shall be made available to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect with respect to all
outstanding Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars or Alternative Currency for the account of any of the Loan
Parties or any of their respective Affiliates, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Loan
Parties or their Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of L/C Obligations denominated in Alternative Currency shall
not exceed the Alternative Currency Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall

 

34

--------------------------------------------------------------------------------


 

be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof. Existing Letters of Credit may not be renewed or extended upon the
current expiry date thereof but may be replaced with new Letters of Credit
pursuant to the terms of this Section 2.03.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000.

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars or Alternative Currency; or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

35

--------------------------------------------------------------------------------


 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto—Extension Letter of Credit

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion or such later date as the L/C Issuer may determine in its
sole discretion with respect to any Letter of Credit denominated in Alternative
Currency) prior to the proposed issuance date or date of amendment, as the case
may be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one

 

36

--------------------------------------------------------------------------------


 

Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5.02 shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Loan Party or Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 12:00 noon on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars or at the Applicable Time on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Alternative Currency (each such date, an “Honor Date”) (if the Borrower has
received notice of such drawing prior to 10:00 a.m. on the Honor Date), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing (which reimbursement may be made
through a Borrowing of Revolving Loans); provided, however, if such notice has
not been received by the Borrower prior to 10:00 a.m. on the Honor Date, the
Borrower shall so reimburse the L/C Issuer through the Administrative Agent not
later than 12:00 noon on the Business Day immediately following the day that the
Borrower receives such notice.  In the case

 

37

--------------------------------------------------------------------------------


 

of a Letter of Credit denominated in Dollars, the Borrower shall reimburse the
L/C Issuer in Dollars.  In the case of a Letter of Credit denominated in
Alternative Currency, the Borrower shall reimburse the L/C Issuer in Dollars
unless the L/C Issuer (at its option) shall specify in such notice that it will
require payment in Alternative Currency.  In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and that, after giving effect to such Borrowing,
the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments.  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such immediate written
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice of an
Unreimbursed Amount pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral for this purpose) for the account
of the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars, or if requested by the L/C Issuer pursuant to the
provisions of Section 2.03(c)(i), the equivalent amount thereof in Alternative
Currency as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined as of such funding date) for the purchase of
Alternative Currency with Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any

 

38

--------------------------------------------------------------------------------


 

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 5.02 (other than delivery by the Borrower
of a Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Overnight Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

39

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower, any Loan Party or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of Alternative Currency to the Borrower, any Loan Party
or any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of

 

40

--------------------------------------------------------------------------------


 

their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender, subject to
Section 2.15, in accordance with its Applicable Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit,

 

41

--------------------------------------------------------------------------------


 

on the Letter of Credit Expiration Date and thereafter on demand.  If there is
any change in the Applicable Rate during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default under Section 9.01(a) exists with respect to the payment of principal,
interest and/or fees, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Processing Charges
Payable to L/C Issuer. The Borrower shall pay directly to each L/C Issuer for
its own account a fronting fee in Dollars with respect to each Letter of Credit,
at the rate per annum specified in the Fee Letters (or such other amount as
agreed to between the Borrower and each L/C Issuer), computed on the Dollar
Equivalent actual daily maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit) and on a quarterly basis in arrears.  Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit (or with
respect to Existing Letters of Credit, the Closing Date), on the Letter of
Credit Expiration Date and thereafter on demand.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable within ten (10) days of demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents. 
Notwithstanding anything else to the contrary herein or in any Issuer Document,
in the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for other Loan
Parties or Affiliates.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, another Loan Party or any Affiliate of a Loan Party, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any of the other Loan Parties or any of
their respective Affiliates inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Persons.

 

2.04                        Prepayments.

 

(a)                                 Voluntary Prepayments of Loans.  The
Borrower may, upon notice from the Borrower to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding).  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice

 

42

--------------------------------------------------------------------------------


shall be due and payable on the date specified therein.  Any prepayment pursuant
to this clause (a) shall be applied as set forth in clause (c) below.

 

(b)                                 Mandatory Prepayments of Loans; Cash
Collateral for Alternative Currency Letters of Credit.

 

(i)                                     If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect (other than with respect to Letters of Credit to the extent Cash
Collateralized), the Borrower shall promptly, but in any case within two
Business Days thereafter, prepay Revolving Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b) unless after the prepayment in full
of the Revolving Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.  Any prepayment pursuant to this clause
(b) shall be applied as set forth in clause (c) below.

 

(ii)                                  If, at any time, the Administrative Agent
notifies the Borrower that the Outstanding Amount of all L/C Obligations in
Alternative Currency at such time exceeds 102% of the Alternative Currency
Letter of Credit Sublimit then in effect, then, within five Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount equal to the amount by which the Outstanding
Amount of all L/C Obligations in Alternative Currency exceeds the Alternative
Currency Letter of Credit Sublimit.

 

(c)                                  Application of Voluntary and Mandatory
Prepayments.  All amounts repaid pursuant to this Section 2.04 shall be applied
as follows, first, ratably to the L/C Borrowings, second, to the outstanding
Revolving Loans, and, third, to the extent the Outstanding Amount of Letters of
Credit exceeds the Letter of Credit Sublimit, to Cash Collateralize the
remaining L/C Obligations to such extent.  Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

 

2.05                        Termination or Reduction of Revolving Commitments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Loans and L/C Obligations;
provided that (a) any such notice shall be received by the Administrative
Agent not later than 12:00 noon three Business Days prior to the date of
termination or reduction (or such shorter period agreed to by the Administrative
Agent), (b) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (c) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Alternative Currency Letter of Credit Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments.  Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Applicable Percentage.  All fees accrued with respect
thereto until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

43

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may terminate the unused amount
of the Revolving Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to such Defaulting Lender and the Administrative
Agent (which will promptly notify the other Lenders thereof) and the Aggregate
Revolving Commitments shall be reduced by such amount; provided that such
termination will not be deemed to be a waiver or release of any claim the Loan
Parties, the Administrative Agent, the L/C Issuer or any Lender may have against
such Defaulting Lender.

 

2.06                        Repayment of Loans.

 

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date, together with
all accrued but unpaid interest and all other amounts owing with respect
thereto.

 

2.07                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period applicable thereto at a rate
per annum equal to the sum of the Eurodollar Rate for such Interest Period plus
the Applicable Rate and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 (i)                                    
While any Event of Default under Section 9.01(a) exists with respect to the
payment of principal, interest and/or fees, the Borrower shall pay interest on
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Commitment Fees.  The Borrower shall pay to
the Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments then in effect exceed the sum of (A) the Outstanding
Amount of Revolving Loans plus (B) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The Commitment Fees shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Maturity Date. The Commitment Fees shall be
calculated quarterly in arrears.

 

(b)                                 Fee Letters.  The Borrower shall pay (i) to
Bank of America and MLPFS, for their own respective accounts fees, in the
amounts and at the times specified in the Bank of

 

44

--------------------------------------------------------------------------------


 

America Fee Letter, (ii) to Citigroup Global Markets Inc. in the amounts and at
the times specified in the Citi Fee Letter and (iii) to Wells Fargo Bank in the
amounts and at the times specified in the Existing L/C Issuer Fee Letter. Such
fees shall be fully earned when paid and shall be non-refundable for any reason
whatsoever.

 

2.09                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.10                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
and amounts of principal and interest payable or paid to such Lender from time
to time hereunder shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  At the request of a Lender, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence a Lender’s Revolving Loans, in the form of
Exhibit 2.10(a) (each a “Revolving Note”), in addition to such accounts or
records.  Each Lender may attach schedules to its Revolving Note(s) and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)                                  The Administrative Agent shall promptly
provide copies of the accounts and records maintained in accordance with this
Section 2.10 to the Borrower at its reasonable request.

 

2.11                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative

 

45

--------------------------------------------------------------------------------


 

Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m. in the case of payment in Dollars or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
Alternative Currency shall, in each case, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing.  If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Overnight Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

46

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate (i) any Lender to obtain the funds for any Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan in any particular place or
manner or (ii) any Lender (other than the L/C Issuer with respect to Letters of
Credit denominated in Alternative Currency) to make any payments or Loans in any
currency other than Dollars.

 

2.12                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
(excluding any amounts received by the L/C Issuer to secure the obligations of a
Defaulting Lender to fund risk participations hereunder) resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other applicable Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section 2.12 shall
not be construed to apply to (x) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations to any assignee or participant, other than

 

47

--------------------------------------------------------------------------------


 

an assignment to the Borrower, any other Loan Party or any Subsidiary thereof
(as to which the provisions of this Section 2.12 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13                        [Reserved].

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 9.02(c) or (iv) there shall exist a Defaulting Lender, the Borrower
shall, in each case, promptly, but in any case within two Business Days after
such request, repay the L/C Borrowing or provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to Section 2.14(a)(iv), after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay within ten days of demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.04 or 9.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not

 

48

--------------------------------------------------------------------------------


 

be released during the continuance of an Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.03), and (y) the Person providing Cash Collateral and
the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders or
a L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or a L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 5.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

49

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any fee payable under
Section 2.08(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, Cash Collateralize the L/C Issuer’s Fronting
Exposure in accordance with the procedures set forth in Section 2.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly

 

50

--------------------------------------------------------------------------------


 

agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the Borrower, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by the Loan Parties. 
(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or, to the
extent a Loan Party has not previously indemnified such Recipient pursuant to
subsection (a)(ii) or (a)(iii) above, required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably

 

52

--------------------------------------------------------------------------------


 

requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit 3.01(e)(i) to the effect that such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01(e)(ii) or Exhibit 3.01(e)(iii), IRS Form W-9, and/or
other certification documents

 

53

--------------------------------------------------------------------------------


 

from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01(e)(iv) on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.

 

54

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (b) the Required Lenders determine that for any reason the

 

55

--------------------------------------------------------------------------------


 

Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.  Notwithstanding the
foregoing, no Lender shall be entitled to request compensation for any increased
cost relating to items described in paragraph (a)(iii) of this Section 3.04 if
it shall not be the general policy and practice of such Lender to seek
compensation in similar circumstances under similar provisions in comparable
credit facilities.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
of such Lender or the Loans made by, or participations in Letters of Credit held

 

56

--------------------------------------------------------------------------------


 

by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the L/C Issuer, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Eurodollar Rate Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13; or

 

(d)                                 any failure by the Borrower to make payment
of any drawing under any Letter of Credit (or interest due thereon) denominated
in Dollars or in Alternative Currency, as requested by the L/C Issuer, pursuant
to the terms hereof;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained and from any foreign currency
exchange losses.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

57

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

(a)                                 Each of the Guarantors hereby jointly and
severally guarantees to each Lender, Swap Contract Provider or Treasury
Management Bank, the L/C Issuer, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

58

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents, Credit Facility
Swap Contracts or Secured Treasury Management Agreements, the obligations of
each Guarantor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.

 

(c)                                  Notwithstanding anything to the contrary in
any Loan Document, no Guarantor shall be deemed under this Article IV to be a
guarantor of any Swap Obligations if such Guarantor was not an “Eligible
Contract Participant” as defined in § 1a(18) of the Commodity Exchange Act
(“CEA”), as further defined and modified by the final rules issued jointly by
the Commodity Futures Trading Commission and the Securities and Exchange
Commission as published in 77 FR 30596 (May 23, 2012) (as amended, modified or
replaced from time to time, collectively, the “ECP Rules”), at the time the
guarantee under this Article IV becomes effective with respect to such Swap
Obligation and to the extent that the providing of such guarantee by such
Guarantor would violate the ECP Rules or any other applicable law or regulation;
provided however that in determining whether any Guarantor is an “Eligible
Contract Participant” under the ECP Rules, the guarantee of the Obligations of
such Guarantor under this Article IV by a Guarantor that qualifies as an
“Eligible Contract Participant” under § 1a(18)(A)(v)(I) of the CEA (a “Qualified
ECP Guarantor”) shall be taken into account.

 

(d)                                 Without limiting anything in this
Article IV, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Article IV in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.01(d) for the maximum amount of such liability that
can be hereby incurred without rendering its undertaking under this
Section 4.01(d), or otherwise under this Article IV, voidable under applicable
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The undertaking of each Qualified ECP Guarantor under this
Section 4.01(d) shall remain in full force and effect until termination of the
Aggregate Revolving Commitments and payment in full of all Loans and other
Obligations (other than unasserted indemnification and expense reimbursement
obligations and obligations and liabilities under Credit Facility Swap Contracts
and Secured Treasury Management Agreements that are not yet due and payable).
Each Qualified ECP Guarantor intends that this Section 4.01(d) constitute, and
this Section 4.01(d) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of §
1a(18)(A)(v)(II) of the CEA.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity or
enforceability of any of the Loan Documents, Credit Facility Swap Contracts or
Secured Treasury Management Agreements, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor (other than the indefeasible payment in full in
cash of all the Obligations), it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article IV until such time as the Obligations have been paid in full (other than
unasserted indemnification and expense reimbursement obligations and obligations
and liabilities under Credit Facility Swap Contracts and Secured Treasury
Management Agreements that are not yet due and payable) and the Revolving
Commitments have expired or terminated.  Without limiting the generality

 

59

--------------------------------------------------------------------------------


 

of the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Credit Facility Swap Contract or
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Credit Facility Swap Contracts or such
Secured Treasury Management Agreements shall be taken or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Credit Facility Swap Contract or Secured Treasury Management Agreement, or any
other agreement or instrument referred to in the Loan Documents, such Credit
Facility Swap Contracts or such Secured Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with (other than in connection with the indefeasible payment in full in cash of
all Obligations);

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including any
creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Credit Facility Swap Contract or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Credit Facility Swap Contracts or such Secured Treasury
Management Agreements, or against any other Person under any other guarantee of,
or security for, any of the Obligations.

 

4.03                        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including the reasonable fees, charges
and disbursements of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

60

--------------------------------------------------------------------------------


 

4.04                        Certain Additional Waivers.

 

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Revolving
Commitments have terminated.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.01                        Conditions of Closing.

 

The obligation of the Administrative Agent, the L/C Issuer and each Lender to
enter into this Agreement and to make the initial Credit Extension hereunder is
subject to satisfaction or waiver of the following conditions precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement, the Revolving
Notes, the Security and Pledge Agreement, the Collateral Account Agreements, the
Fee Letters, the Ineligible Assignees Letter Agreement, and the Post-Closing
Letter, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of reasonably satisfactory opinions of legal counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, dated as of
the Closing Date.

 

(c)                                  Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of such Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

(d)                                 Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

(i)                                     searches of Uniform Commercial Code
filings in the jurisdiction of formation of each Loan Party, and each other
jurisdiction where a filing would need to be made in order to perfect a security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
Liens that are being terminated on the Closing Date.

 

(ii)                                  UCC financing statements for each
appropriate jurisdiction as is necessary to perfect the Administrative Agent’s
security interest in the Collateral, to the extent such security interest may be
perfected by the filing thereof.

 

(iii)                               all certificates evidencing any certificated
Equity Interests pledged to the Administrative Agent pursuant to the Security
and Pledge Agreement, together with duly executed in blank, undated stock powers
attached thereto.

 

(iv)                              if requested, a FR Form U-1 from each
applicable Loan Party and such other documentation or certificates as are
necessary to comply with Regulation U of the FRB.

 

(v)                                 a list of all Collateral Accounts as of the
Closing Date, subject to the limitations set forth in the Security and Pledge
Agreement.

 

(vi)                              except as otherwise set forth in the
Post-Closing Letter, deposit account control agreements and securities account
control agreements, in form and substance

 

62

--------------------------------------------------------------------------------


 

reasonably acceptable to the Administrative Agent, with respect to the
Collateral Accounts of the Loan Parties existing on the Closing Date, to the
extent such control agreements are required pursuant to the Security and Pledge
Agreement.

 

(e)                                  Financial Information. Receipt by the
Administrative Agent of the financial statements required to be delivered
pursuant to the Existing Credit Agreement for the fiscal quarter ended
September 30, 2012.

 

(f)                                   Insurance.   The Administrative Agent
shall be satisfied that the Loan Parties maintain insurance consistent with the
requirements of this Agreement and the Administrative Agent shall have received
endorsements naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies to be maintained with respect to the properties of the Loan Parties and
their Subsidiaries.

 

(g)                                  Consents.  Receipt by the Administrative
Agent of any consents reasonably required to be obtained in connection with the
execution, delivery and performance of the obligations of the Loan Parties under
the Loan Documents, if any, including any consents necessary to grant a security
interest in the Collateral.

 

(h)                                 Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower (i) certifying that the conditions specified in Sections 5.01(i) and
(j) and Sections 5.02(a) and (b) have been satisfied, (ii) providing a
calculation (omitting the Excluded Entities and giving pro forma effect to the
repayment of the Indebtedness under the Existing Credit Agreement and the
incurrence of the Indebtedness under this Agreement) of the financial covenants
set forth in Section 8.09 (other than Section 8.09(a)) as of September 30, 2012
and, with respect to the financial covenant set forth in Section 8.09(a), as of
December 31, 2012 and (iii) certifying as to the solvency of the Borrower and of
the Loan Parties and their Subsidiaries on a consolidated basis (after giving
effect to the incurrence of indebtedness under this Agreement on the Closing
Date), in form and substance reasonably satisfactory to the Administrative
Agent, together with reasonably appropriate supporting financial statements and
calculations.

 

(i)                                     No Material Adverse Effect. There shall
not have occurred since December 31, 2011 any event or condition that has had or
could be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(j)                                    Litigation. There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

(k)                                 Existing Credit Agreement.  Receipt by the
Administrative Agent of evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all amounts owing
thereunder have been paid in full and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released.

 

(l)                                     Fees.  The Borrower shall have paid all
fees under the Fee Letters required to be paid on or before the Closing Date.

 

(m)                             Attorney Costs and Other Expenses.  The Borrower
shall have paid (i) all reasonable and documented fees, charges and
disbursements of counsel to the Administrative

 

63

--------------------------------------------------------------------------------


 

Agent plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent) and (ii) all reasonable and
documented out-of-pocket fees and expenses of the Arrangers and the
Administrative Agent required to be paid on or before the Closing Date, in each
case to the extent invoiced at least one Business Day prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any request for a Borrowing or for an L/C
Credit Extension is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any Loan Notice for a Borrowing or any
request for an L/C Credit Extension or any document furnished at any time
pursuant to Sections 7.01, 7.02 or 7.03, shall be true and correct in all
material respects on and as of the date of such Borrowing or L/C Credit
Extension, except (x) for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of the date of
such Borrowing or L/C Credit Extension and (y) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in Section 6.05(c) shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Borrowing or L/C Credit Extension or from the application of the
proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each request for a Borrowing or an L/C Credit Extension submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a), and (b) have been satisfied on and as of the date
of the applicable Borrowing or L/C Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

64

--------------------------------------------------------------------------------

 


 

6.01                        Existence, Qualification and Power.

 

Each Loan Party (a) (i) is duly organized or formed and validly existing and
(ii) where applicable, in good standing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite organizational power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, license or good standing; except in each case referred to in
clauses (a)(ii), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party and any other document or certificate delivered
under any Loan Document has been duly authorized by all necessary corporate or
other organizational action, and, if required, action by its partners, members
or shareholders, as applicable, and does not (a) contravene the terms of any of
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Management Agreement, (ii) any Contractual Obligation
to which such Person is a party or pursuant to which such Person or the
properties of such Person or any of its Subsidiaries is bound or (iii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except, in the case of clauses (b)(ii), (b)(iii) and (c), to the extent that it
could not be reasonably expected to have a Material Adverse Effect.

 

6.03                        Governmental Authorization.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required in connection
with the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document other than (a) those that have already been obtained
and are in full force and effect, (b) filings to perfect the Liens created by
the Collateral Documents and (c) such approvals, consents, exemptions,
authorizations or filings described in the Post-Closing Letter.

 

6.04                        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms subject to and as limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application affecting the rights and remedies of
creditors and by equitable principles relating to enforcement to the extent
applicable.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of Public FIG and its
consolidated

 

65

--------------------------------------------------------------------------------


 

subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly disclosed therein.

 

(b)                                 From the date of the Audited Financial
Statements to and including the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The financial statements delivered pursuant
to Section 7.01(a) and (b) have been prepared in accordance with GAAP  (except,
in each case, as may otherwise be permitted under Section 7.01(a) and (b)) and
present fairly (on the basis disclosed in the footnotes to such financial
statements) in all material respects the (i) consolidated financial condition,
results of operations and cash flows of Public FIG and its consolidated
subsidiaries, (ii) balance sheet, statement of operations and statement of cash
flows of the Loan Parties and their Subsidiaries, on a combined basis (for the
avoidance of doubt, other than with respect to the financial years ended
December 31, 2011 and December 31, 2012, omitting the Excluded Entities) and
(iii) balance sheet, statement of operations and statement of cash flows of
Public FIG (including its consolidated subsidiaries other than those that are a
Loan Party or a Subsidiary of a Loan Party) on a deconsolidated basis, in each
case, as of the dates thereof and for the periods covered thereby, in the case
of financial statements delivered pursuant to Section 7.01(b), subject to normal
year-end audit adjustments and the absence of footnotes.

 

6.06                        Litigation.

 

There is no action, suit, proceeding, claim or dispute pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against a Loan Party or any of its
consolidated subsidiaries or against any of their properties or revenues
(a) that reasonably could be expected to adversely affect the legality, validity
or enforceability of this Agreement or any other Loan Document or (b) that has a
reasonable possibility of being adversely determined and, if adversely
determined, could, either individually or together with other such actions,
suits, claims or disputes, reasonably be expected to have a Material Adverse
Effect.

 

6.07                        No Default.

 

No Default has occurred and is continuing.

 

6.08                        Ownership of Property; Liens.

 

Each of the Loan Parties and their Subsidiaries has good title to, or valid
leasehold interests in, all Property necessary in the conduct of its business as
currently conducted except as could not reasonably be expected to have a
Material Adverse Effect.  The Property of the Loan Parties and their
Subsidiaries is subject to no Liens, other than Permitted Liens.

 

6.09                        Insurance.

 

The properties of the Loan Parties and their Subsidiaries are adequately insured
with insurance companies that are not Affiliates of the Loan Parties, in such
amounts, with such deductibles and covering such risks as the Loan Parties
believe are adequate.

 

66

--------------------------------------------------------------------------------


 

6.10                        Taxes.

 

The Loan Parties and their Subsidiaries have (a) filed all federal and other tax
returns and reports required to be filed and (b) have paid all federal and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets that are due and payable, except, in
each case referred to in clause (a) or (b), (i) those which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) to the
extent failure to file and/or pay could not reasonably be expected to have a
Material Adverse Effect.

 

6.11                        ERISA Compliance.

 

(a)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 Except, in each case, as could not
reasonably be expected to have a Material Adverse Effect (i) no ERISA Event has
occurred, and to the knowledge of the Loan Parties, there is no fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

6.12                        Subsidiaries/Equity Interests/Collateral Accounts.

 

(a)                                 As of the Closing Date and, thereafter, as
of the last day of the most recent fiscal quarter for which schedules have been
updated pursuant to Section 7.02(b):

 

(i)                                     set forth on Schedule 6.12(a)(i) is a
complete and accurate list of the Loan Parties and the Material Subsidiaries,
together with (A) jurisdiction of formation, (B) whether the Equity Interests of
each such Material Subsidiary have been pledged as Collateral and, to the extent
any such Equity Interests have not been pledged as Collateral, a notation as to
why and (C) which Material Subsidiaries are Guarantors and, for any Material
Subsidiary that is not a Guarantor, a notation as to why, as such Schedule
6.12(a)(i) may be updated from time to time in accordance with Section 7.02(b);

 

(ii)                                  set forth on Schedule 6.12(a)(ii) is a
complete and accurate list of all Fortress Funds, including an identification as
to which Fortress Funds are Material Fortress Funds, as such Schedule
6.12(a)(ii) may be updated from time to time in accordance with Section 7.02(b);
and

 

(iii)                               set forth on Schedule 6.12(a)(iii) is a
complete and accurate list of all SPVs, as such Schedule 6.12(a)(iii) may be
updated from time to time in accordance with Section 7.02(b).

 

67

--------------------------------------------------------------------------------


 

(b)                                 All Equity Interests of the Castles owned by
the Loan Parties (other than the Castle Options) and all other Equity Interests
in a public entity owned by the Loan Parties have been pledged to the
Administrative Agent, for the benefit of the Lenders, pursuant to, and to the
extent required under, the Security and Pledge Agreement.  Subject to the
exceptions and limitations set forth in the Security and Pledge Agreement, all
Equity Interests owned by a Loan Party in Material Subsidiaries have been
pledged to the Administrative Agent, for the benefit of the Lenders, pursuant to
the Security and Pledge Agreement unless such Loan Party is contractually
prevented from doing so or such pledge would require the consent of a third
party.

 

(c)                                  As of the Closing Date and, thereafter, as
of the last day of the most recent fiscal quarter for which schedules have been
updated pursuant to Section 7.02(b), all Unrestricted Subsidiaries, as
identified by the Borrower, are set forth on Schedule 6.12(c), as such Schedule
6.12(c) may be updated from time to time in accordance with Section 7.02(b).

 

6.13                        Use of Proceeds; Margin Regulations; Investment
Company Act.

 

(a)                                 The Revolving Loans shall be used in
accordance with Section 7.11.  No portion of any Loan or Letter of Credit has
been or will be used for the purpose of purchasing or carrying any Margin
Stock.  The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Loan Parties and their Subsidiaries on a
consolidated basis) will be Margin Stock.

 

(b)                                 None of the Loan Parties, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

6.14                        Disclosure.

 

No report, financial statement, certificate or other information (other than
information of a general economic or general industry nature) furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder or under any other Loan Document (in each case, as modified or
supplemented by other information so furnished when taken together with Public
FIG’s public filings), taken as a whole, contains (when furnished) any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to forecasts
or projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation and delivery; it being understood that
actual results may differ materially from such forecasts or projected financial
information (it being further understood by the Administrative Agent and the
Lenders that any such forecasts and projections are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the control of any Loan Party or Subsidiary, that no assurances can
be given that such projections will be realized and that actual results may
differ materially from such projections).

 

6.15                        Compliance with Laws.

 

Each of the Loan Parties and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees of a
Governmental Authority applicable to it or to its Properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or

 

68

--------------------------------------------------------------------------------


 

decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.16                        Solvency.

 

As of the Closing Date and immediately after giving effect to any Credit
Extension made on the Closing Date, the Borrower is Solvent and the Loan Parties
and their Subsidiaries are Solvent on a consolidated basis.

 

6.17                        Legal Identification.

 

As of the Closing Date and, thereafter, as of the last day of the most recent
fiscal quarter for which schedules have been updated pursuant to
Section 7.02(b), set forth on Schedule 6.17 is a list of the chief executive
office, tax payer identification number and organizational identification number
of each Loan Party, as such Schedule 6.17 may be updated from time to time
pursuant to Section 7.02(b).  Except as set forth on Schedule 6.17, no Loan
Party has during the five years preceding the Closing Date (i) changed its legal
name, (ii) changed its state of formation, or (iii) been party to a merger,
consolidation or other change in structure.

 

6.18                        Management Agreements.

 

(a)                                 As of the Closing Date and, thereafter, as
of the last day of the most recent fiscal quarter for which schedules have been
updated pursuant to Section 7.02(b), set forth on Schedule 6.18 is a list of all
of the Management Agreements, as such Schedule 6.18 may be updated from time to
time pursuant to Section 7.02(b).  The Management Agreements have been duly
authorized, executed and delivered by the parties thereto and are in full force
and effect.  As of the Closing Date and, thereafter, as of the last day of the
most recent fiscal quarter for which schedules have been updated pursuant to
Section 7.02(b), except as set forth on Schedule 6.18, as such Schedule 6.18 may
be updated pursuant to Section 7.02(b), the Borrower is a party to or the sole
managing member of each manager entity that is a party to the Management
Agreements.

 

(b)                                 The Loan Parties are not a party to any
contracts for the payment of Management Fees other than the Management
Agreements.

 

6.19                        Intercompany Debt.

 

No intercompany debt between a Loan Party, any Subsidiary or any of their
Affiliates is evidenced by a note or any chattel paper unless such note or
chattel paper has been delivered, or is not yet required to be delivered, to the
Administrative Agent in accordance with the terms of the Security and Pledge
Agreement, together with such other documentation as the Administrative Agent
may reasonably request in writing with respect thereto.

 

6.20                        Fortress VRF I LLC.

 

Fortress VRF I LLC’s sole purpose is to act as managing member of certain funds
managed by D.B. Zwirn & Co. L.P. and it receives no fees or other compensation
in connection with its duties.

 

6.21                        OFAC.

 

Neither any Loan Party nor any of its Subsidiaries, nor, to the knowledge of any
Loan Party, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently

 

69

--------------------------------------------------------------------------------


 

the subject of any Sanctions, nor is any Loan Party or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any
principal or interest on any Loan, any L/C Obligation or any fees payable
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each Loan Party shall and shall cause each Subsidiary to:

 

7.01                        Financial Statements.

 

Deliver to the Administrative Agent:

 

(a)                                 Annual Financial Statements.

 

(i)                                     Public FIG.  Within 120 days after the
end of each fiscal year of Public FIG (or on the date delivered to the SEC if
earlier), a consolidated balance sheet of Public FIG and its subsidiaries, in
each case as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year (and commencing with the financial statements for the
fiscal year ending December 31, 2013, including a note containing the balance
sheet, statement of operations and statement of cash flows for (A) the Loan
Parties and their Subsidiaries, on a combined basis (for the avoidance of doubt,
such financial statements shall omit the Excluded Entities) and (B) Public FIG
(including its consolidated subsidiaries other than those that are a Loan Party
or a Subsidiary of a Loan Party) on a deconsolidated basis), all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by an
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than a qualification related to the Maturity Date); provided
that the requirements set forth in this Section 7.01(a)(i) may be fulfilled by
providing to the Administrative Agent the report of Public FIG to the SEC on
Form 10-K for the applicable fiscal year to the extent such Form 10-K includes
the information required by this Section 7.01(a)(i).

 

(ii)                                  Material Fortress Funds.  Within 150 days
after the end of each fiscal year of the Borrower (or within 160 days after the
end of each fiscal year of the Borrower if agreed to by the Administrative Agent
in its sole discretion), the balance sheet of the Material Fortress Funds (other
than (A) the Castles or any other public investment fund, in each case, to the
extent such balance sheets are otherwise publicly available to the Lenders and
(B) Fortress Partners Fund LP and Fortress Partners Offshore Fund LP, for which
such information shall be delivered by July 31 of each year) as of the end of
such fiscal year and the related statements of income, changes in shareholder’s
equity and cash flows for such year, all in reasonable detail, prepared in
accordance with GAAP, audited and accompanied by an opinion of a Registered
Public Accounting Firm of nationally recognized standing.

 

(b)                                 Quarterly Financial Statements.  Within 55
days after the end of each of the first three fiscal quarters of each fiscal
year of Public FIG (or on the date delivered to SEC if earlier), a

 

70

--------------------------------------------------------------------------------


 

consolidated balance sheet of Public FIG and its subsidiaries, in each case as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of Public FIG’s fiscal year then ended, setting
forth as required by SEC regulations the figures for the relevant portion of the
previous fiscal year (including a note containing the balance sheet, statement
of operations and statement of cash flows for (i) the Loan Parties and their
Subsidiaries, on a combined basis (for the avoidance of doubt, such financial
statements shall omit the Excluded Entities) and (ii) Public FIG (including its
consolidated subsidiaries other than those that are a Loan Party or a Subsidiary
of a Loan Party) on a deconsolidated basis), all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting, in all
material respects, the financial condition, results of operations, shareholders’
equity and cash flows of Public FIG and its consolidated subsidiaries, as
applicable, in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this Section 7.01(b) may be fulfilled by providing to the
Administrative Agent the report of Public FIG to the SEC on Form 10-Q for the
applicable fiscal quarter to the extent such Form 10-Q includes the information
required by this Section 7.01(b).

 

7.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent:

 

(a)                                 [Reserved].

 

(b)                                 (i)                                    
Either prior to or concurrently with the delivery of the financial statements
referred to in Sections 7.01(a)(i) and (b), a duly completed Quarterly Financial
Compliance Certificate signed by a Responsible Officer of the Borrower
(x) setting forth calculations of the financial covenants set forth in
Section 8.09 as of the end of the end of the applicable fiscal quarter or fiscal
year and (y) any information required pursuant to the first sentence of
Section 1.03(b);

 

(ii)                                  Within 10 days subsequent to the delivery
of the financial statements referred to in Section 7.01(a)(i) and (b), a duly
completed Non-Financial Compliance Certificate signed by a Responsible Officer
of the Borrower which shall include (A) a revised Schedule 6.12(a)(i), Schedule
6.12(a)(ii), Schedule 6.12(a)(iii), Schedule 6.12(c), Schedule 6.17 and/or
Schedule 6.18, if applicable, (B) revised Schedules 2(c), (3)(o)(i) and/or
3(o)(ii) to the Security and Pledge Agreement, if applicable, (C) a report
showing the Management Fees from each Fortress Fund recorded for the most
recently ended quarter and identifying whether each such Fortress Fund is a
Material Fortress Fund, (D) a detailed report listing Management Fee Earning
Assets for each Traditional Asset Business and each Alternative Asset Business,
(E) a statement of the amount of capital commitment and the unpaid capital
obligations of each Loan Party and (F) copies of any material amendments,
modifications or changes to the Organization Documents of a Loan Party not
previously disclosed in writing to the Administrative Agent; and

 

(iii)                               Within 35 days after the end of each month
(other than March, June, September and December), a duly completed Monthly
Financial Compliance Certificate signed by a Responsible Officer of the Borrower
setting forth calculations of the financial covenant set forth in
Section 8.09(a) as of the end of the applicable month.

 

(c)                                  Within 30 days after the end of each fiscal
year of the Borrower, an annual business plan and budget of the Loan Parties and
their Subsidiaries.

 

71

--------------------------------------------------------------------------------


 

(d)                                 Promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof other than (i) customary audits of registered investment
advisors (under the Investment Advisors Act of 1940) and registered investment
companies (under the Investment Company Act of 1940) and (ii) other ordinary
course or routine notices, correspondence, inquiries, examinations or audits.

 

(e)                                  Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;
provided that such information shall only be required to be furnished to the
extent such information is expressly not required to be furnished pursuant to
Sections 7.01, 7.02 or 7.10.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b),
Section 7.02(d) or Section 7.03(d) or (e) (to the extent any such documents, or
information required thereby, are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).  Except for Compliance Certificates, as set forth in Section 7.02(b),
the Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”); (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities; (c) if any
Loan Party marks any Borrower Materials “PUBLIC,” the Borrower shall be deemed
to have authorized the Administrative Agent, the Arrangers, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (d) all Borrower Materials marked
“PUBLIC” by any Loan Party are permitted to be made available through a portion
of the Platform designated as “Public Side Information;” and (e) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not marked as “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

72

--------------------------------------------------------------------------------


 

7.03                        Notices.

 

(a)                                 Promptly after any Loan Party becomes aware
thereof, notify the Administrative Agent of the occurrence of any Default.

 

(b)                                 Promptly after any Loan Party becomes aware
thereof, notify the Administrative Agent of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Promptly after any Loan Party becomes aware
thereof, notify the Administrative Agent of the occurrence of any ERISA Event.

 

(d)                                 Promptly notify the Administrative Agent of
any material change in accounting policies or financial reporting practices by a
Loan Party.

 

(e)                                  Promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of Public FIG, and copies of all annual,
regular, periodic and special reports and registration statements which Public
FIG may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

 

(f)                                   Promptly, but no more than one Business
Day after any such establishment or change, notify the Administrative Agent of
any announcement by S&P, Moody’s or Fitch of any establishment of, or change in,
a Debt Rating.

 

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth reasonable
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto (if applicable).

 

7.04                        Payment of Tax Obligations.

 

Pay and discharge, before the same shall become delinquent or in default, all
material tax liabilities, assessments and governmental charges or levies imposed
upon it or its properties or assets, except (a) those which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent failure to pay, discharge or contest could not reasonably be expected to
have a Material Adverse Effect.

 

7.05                        Preservation of Existence, Etc.

 

(a)                                 With respect to any Loan Party or any
Material Subsidiary, preserve, renew and maintain in full force and effect its
legal existence under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 8.03 or 8.04.

 

(b)                                 Preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

(d)                                 Preserve or renew all of its registered
patents, copyrights, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

7.06                        Maintenance of Properties.

 

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

7.07                        Maintenance of Insurance.

 

Maintain in full force and effect adequate insurance with insurance companies
not Affiliates of the Loan Parties in such amounts, with such deductibles and
covering such risks as the Loan Parties believe are adequate. The Administrative
Agent shall be named as loss payee and/or additional insured with respect to any
such insurance that constitutes Collateral and the Loan Parties shall use
commercially reasonable efforts to cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent 30 days prior written notice before any such policy or
policies shall be altered or canceled.

 

7.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09                        Books and Records.

 

Maintain books of record and account in a manner sufficient to (a) permit the
preparation of financial statements in accordance with GAAP and (b) calculate
the financial covenants set forth in Section 8.09.

 

7.10                        Inspection Rights.

 

(a)                                 Subject to Section 11.07, permit
representatives of the Administrative Agent and each Lender to visit and inspect
any of its Properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, to audit the
Collateral, and to discuss its affairs, finances and accounts with its
directors, senior officers, and independent public accountants (and the Loan
Parties shall be afforded the opportunity to participate in any discussions with
such directors, senior officers, and independent public accountants), at such
reasonable times during normal business hours but not more frequently than once
each fiscal year, upon reasonable advance notice to the Borrower; provided that
absent an Event of Default the Administrative Agent and the Lenders shall be
responsible for the expenses related thereto; and provided further that during
the existence of an Event of Default the Administrative Agent (or any of its
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours, without advance notice and as often as
may be reasonably desired.

 

74

--------------------------------------------------------------------------------


 

(b)                                 If requested by the Administrative Agent in
its reasonable discretion, promptly deliver to the Administrative Agent such
information regarding the Collateral as reasonably requested.

 

7.11                        Use of Proceeds.

 

The Loans shall be used (i) repay the Indebtedness under the Existing Credit
Agreement and (ii) for other lawful general corporate purposes.

 

7.12                        Existing and Additional Subsidiaries.

 

Subject to the proviso below, each Subsidiary (whether or not existing on the
Closing Date) that was not a Guarantor as of the date of the delivery of the
most recently delivered Non-Financial Compliance Certificate shall, concurrently
with the delivery of the Non-Financial Compliance Certificate pursuant to
Section 7.02(b)(ii) (or on such later date as may be agreed upon by the
Administrative Agent), (a) become a Guarantor and pledge its assets (pursuant to
the terms of the Collateral Documents) by executing and delivering to the
Administrative Agent, a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents consistent with those delivered pursuant to
Sections 5.01(c) and (d) and, upon the request of the Administrative Agent,
opinions of counsel to such Person substantially consistent with those delivered
pursuant to Section 5.01(b), all in form reasonably satisfactory to the
Administrative Agent; provided that no Subsidiary shall be required to become a
Guarantor if the Borrower provides written confirmation to the Administrative
Agent that:

 

(i)                                     such action would require the consent of
a third party or is otherwise contractually prohibited,

 

(ii)                                  such Subsidiary (A) is an investment
advisory affiliate formed to act as a general partner or investment manager to a
Fortress Fund and (B) is not a Wholly Owned Subsidiary of a Loan Party or
Subsidiary (or is not anticipated to be (in the good faith determination of the
Borrower) a Wholly Owned Subsidiary of a Loan Party within the next twelve
months of the formation of such Person),

 

(iii)                               such Person is not a Material Subsidiary,

 

(iv)                              such Person is a Foreign Subsidiary, or

 

(v)                                 such Person is a GK Entity or a GK Parent.

 

7.13                        ERISA Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.

 

7.14                        Pledged Assets.

 

(a)                                 Equity Interests.  Subject to the terms of
the Post-Closing Letter, the Loan Parties will cause the following Equity
Interests to be subject at all times to a first priority, perfected Lien in
favor of

 

75

--------------------------------------------------------------------------------


 

the Administrative Agent pursuant to the terms and conditions of the Collateral
Documents: 100% of the issued and outstanding Equity Interests owned by the Loan
Parties in (i) the Castles (other than the Castle Options) and all Equity
Interests in any other publicly traded entity, (ii) another Loan Party,
(iii) Fortress Funds, (iv) SPVs and (v) Material Subsidiaries of any Loan Party,
including all such Equity Interests acquired after the Closing Date; provided,
however, that the Loan Parties will not be required to pledge (A) with respect
to clauses (ii), (iii), (iv) and (v) above, such Equity Interests if the
existence of such Lien would require the consent of a third party or is
otherwise contractually prohibited or (B) with respect to such Equity Interests
in Foreign Subsidiaries, more that 65% of the total voting stock of any Foreign
Subsidiary. In connection with the foregoing, the Loan Parties shall, upon
request of the Administrative Agent, provide such opinions of counsel and any
filings and deliveries reasonably necessary in connection therewith to perfect
the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent

 

(b)                                 Other Property.  Subject to the terms of the
Post-Closing Letter, each Loan Party will (i) cause all of its Property (to the
extent contemplated by the Collateral Documents, including, but not limited to,
its rights to fees under any Management Agreement to be subject at all times to
a perfected Lien in favor of the Administrative Agent, for the benefit of the
Lenders, to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents or, with respect to any such Property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, opinions of
counsel to such Person substantially consistent with the opinions delivered
pursuant to Section 5.01(b) and other items of the types required to be
delivered pursuant to Section 5.01(d), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

7.15                        Management Fees.

 

The Loan Parties will cause 100% of all Management Fees, net of expenses and tax
payments paid to an investor advisory affiliate (other than the portion of the
Management Fees to which any employee of the Borrower or any of its Affiliates
serving as a manager of a Fortress Fund is entitled pursuant to the terms of
such individual’s agreement(s) with the Borrower or its Affiliates in respect of
any Fortress Fund) to be promptly distributed (in cash) to a Loan Party (to the
extent such fees are not paid by a Fortress Fund directly to a Loan Party) when
received by the Person to which such fees are paid. Such distribution shall be
made to a Collateral Account or otherwise in accordance with the payment
instructions set forth in the Collateral Documents or notices delivered pursuant
thereto; provided, however, that this Section 7.15 shall not apply to any
Deferred Management and Incentive Fees.  The Loan Parties shall cause
Subsidiaries that are entitled to receive any such fees from a Fortress Fund to
enforce their respective rights at law and in equity to receive such fees from
such Fortress Fund.  Nothing herein shall limit the right of the Loan Parties or
their Subsidiaries to reinvest or defer receipt of Management Fees earned or
received from the Offshore Hedge Funds.

 

7.16                        Distributions of Income to the Loan Parties.

 

In addition to the requirements set forth in Section 7.15, the Loan Parties
shall cause all of their respective Subsidiaries and, to the extent possible,
the Private Equity Funds to promptly distribute to the Loan Parties (but not
less frequently than once each fiscal quarter), whether in the form of
dividends, distributions or otherwise, their applicable share of any profits,
proceeds or other income relating to or arising from such Person’s use,
operation, financing, refinancing, sale or other disposition of its assets and
properties after (a) the payment by such Person of its debt service and
operating expenses for such quarter

 

76

--------------------------------------------------------------------------------


 

and (b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis (including, but not limited to,
employee compensation) and capital improvements to be made to such Person’s
assets and properties approved by such Person in the ordinary course of business
consistent with its past practices.  The Loan Parties shall enforce their
respective rights at law and in equity to receive distributions from their
Affiliates and from the Castles.

 

7.17                        Debt Ratings.

 

The Borrower shall use commercially reasonable efforts to maintain Debt Ratings
from either S&P or Fitch.

 

7.18                        Unrestricted Subsidiaries.

 

In accordance with the terms of Section 6.12(c), the Borrower may designate
certain Subsidiaries as Unrestricted Subsidiaries; provided that, in the event
that the aggregate amount of EBITDA attributable to all Unrestricted
Subsidiaries, for the most recent four fiscal quarter period for which the
Reported Financial Information has been received by the Administrative Agent,
exceeds 5.00% of Consolidated EBITDA of the Loan Parties and their Subsidiaries
(including, for purposes of such calculation, Unrestricted Subsidiaries), within
ten (10) Business Days after the delivery of such Reported Financial
Information, the Borrower shall redesignate one or more Unrestricted
Subsidiaries as “Subsidiaries” so that, immediately after giving effect to such
redesignation, the aggregate amount of EBITDA attributable to all Unrestricted
Subsidiaries for the most recent four fiscal quarter period for which the
Reported Financial Information has been received by the Administrative Agent
does not exceed 5.00% of Consolidated EBITDA of the Loan Parties and their
Subsidiaries (including, for purposes of such calculation, Unrestricted
Subsidiaries).  Any Person so redesignated as a Subsidiary shall comply with the
requirements set forth in Section 7.12 within ten (10) Business Days after such
redesignation (or on such later date as may be agreed upon by the Administrative
Agent).

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any
principal or interest on any Loan, any L/C Obligation or any fees payable
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:

 

8.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01 and any renewals, replacements or extensions thereof; provided
that (i) the Property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased and (iii) the direct or any contingent
obligor with respect thereto is not changed;

 

(c)                                  Liens (other than Liens imposed under
ERISA) for taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by

 

77

--------------------------------------------------------------------------------


 

appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided that such Liens secure only
amounts not yet due and payable or, if due and payable, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness for borrowed money or
Indebtedness for Capital Leases), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature;

 

(g)                                  zoning restrictions, easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Loan Parties and their Subsidiaries taken as whole;

 

(h)                                 attachment, judgment or similar Liens
securing judgments (or appeal, surety, stay or similar bonds relating to such
judgments) not constituting an Event of Default under Section 9.01(h);

 

(i)                                     leases, licenses, subleases or
sublicenses granted to others not interfering in any material respect with the
business of a Loan Party or any of their Subsidiaries, taken as a whole;

 

(j)                                    any interest of title of a lessor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(k)                                 Liens deemed to exist in connection with
Investments in permitted repurchase obligations (including repurchase
obligations of the type described in clause (d) of the definition of Cash
Equivalents) and reasonable customary initial deposits and margin deposits and
Liens attaching to trading accounts and other brokerage accounts maintained in
the ordinary course of business and not for speculative purposes;

 

(l)                                     customary rights of setoff upon deposits
of cash in favor of banks or other financial institutions and Liens arising as a
matter of Law encumbering deposits or other funds maintained with a financial
institution;

 

(m)                             Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(n)                                 Liens of sellers of goods to a Loan Party
and any of its Subsidiaries arising under Article 2 of the Uniform Commercial
Code or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

78

--------------------------------------------------------------------------------


 

(o)                                 Liens in connection with Indebtedness
permitted by Section 8.02(j);

 

(p)                                 Liens, if any, in favor of the L/C Issuer to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder;

 

(q)                                 Liens incurred with respect to the Equity
Interests of any GK Entity; provided that the aggregate value of the Equity
Interests subject to such Liens does not exceed $20,000,000 (calculated as the
amount of the cash investment made, directly or indirectly, in exchange for
ownership of such Equity Interests);

 

(r)                                    Liens securing Indebtedness incurred
pursuant to Section 8.02(k); provided that, with respect to any Loan Party, such
Indebtedness is fully subordinated to the Obligations pursuant to documentation
and terms reasonably acceptable to the Administrative Agent;

 

(s)                                   Liens that are contractual rights of
set-off (i) relating to the establishment of depository relations with banks or
other financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of any Guarantor
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Guarantors and the
Subsidiaries or (iii) relating to agreements other than in connection with
Indebtedness entered into by a Guarantor or a Subsidiary;

 

(t)                                    Liens arising from precautionary Uniform
Commercial Code financing statement filings;

 

(u)                                 any Lien existing on any property or asset
prior to the acquisition thereof (including by merger or consolidation) by any
Loan Party or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or assets of such Loan Party or such Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be, or
any refinancings, refundings, extensions, renewals or replacements of such
obligations; and

 

(v)                                 Liens not otherwise permitted by this
Section 8.01 securing Indebtedness or other obligations not prohibited from
being incurred hereunder not to exceed an aggregate amount of $35,000,000 at any
one time.

 

8.02                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of the Loan Parties and their
Subsidiaries set forth in Schedule 8.02 (and renewals, refundings, refinancings
and extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount,

 

79

--------------------------------------------------------------------------------


 

amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate);

 

(c)                                  Indebtedness of a Loan Party or a
Subsidiary to another Loan Party or Subsidiary;

 

(d)                                 obligations (contingent or otherwise) of any
Loan Party or any Subsidiary existing or arising under (i) any Credit Facility
Swap Contract or (ii) any other Swap Contract; provided that with respect to
clause (ii) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for speculative purposes;

 

(e)                                  current liabilities of the Loan Parties or
their respective Subsidiaries incurred in the ordinary course of business but
not incurred through (i) the borrowing of money or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with customary purchases of goods and services;

 

(f)                                   Indebtedness in respect of Taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of Section 7.04;

 

(g)                                  Indebtedness in respect of judgments or
awards to the extent not resulting in an Event of Default;

 

(h)                                 endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(i)                                     Indebtedness in the form of either a
direct obligation of a Loan Party or in the form of a guaranty by a Loan Party,
in each case, with respect to the obligation to refund or repay Promote Fees
previously received from a Fortress Fund;

 

(j)                                    (i) Indebtedness for Capital Leases and
purchase money obligations for fixed or capital assets in an aggregate amount
not to exceed $40,000,000 at any one time outstanding and (ii) other
Indebtedness in an aggregate principal amount not to exceed $30,000,000 at any
one time outstanding;

 

(k)                                 other Indebtedness of a Loan Party or a
Subsidiary as long as, immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, the Borrower is in
compliance with the covenants set forth in Section 8.09 on a Pro Forma Basis;
provided that the principal amount of any Indebtedness incurred pursuant to this
clause (k) by Subsidiaries that are not Guarantors shall not exceed, in the
aggregate at any one time outstanding, $20,000,000;

 

(l)                                     Guarantees with respect to Indebtedness
permitted under clauses (a) through (k) of this Section 8.02; provided that,
with respect to any Guarantees of Indebtedness that is required

 

80

--------------------------------------------------------------------------------


 

to be subordinated to the Obligations, such Guarantees shall be subordinated to
the Guaranty hereunder to the same extent as the such Indebtedness is
subordinated to the Obligations; and

 

(m)                             any Guarantee consisting of a pledge of or other
grant of a Lien on the Equity Interests of any GK Entity to the extent otherwise
permitted pursuant to Section 8.01(q).

 

8.03                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of the combined assets of the Loan Parties (whether now owned
or hereafter acquired) to or in favor of any Person); provided that,
notwithstanding the foregoing provisions of this Section 8.03 but subject to the
terms of Sections 7.12 and 7.14, (a) the Borrower may merge or consolidate with
or into any of its Subsidiaries, with or into a Top Tier Guarantor or any
Subsidiary of a Top Tier Guarantor; provided that the Borrower shall be the
continuing or surviving Person, (b) any Loan Party other than the Borrower may
merge or consolidate with or into any other Loan Party that is not the Borrower,
(c) any Subsidiary that is not a Loan Party may be merged or consolidated with
or into any Loan Party other than the Borrower; provided that such surviving
Person is a Loan Party or shall promptly become a Loan Party, (d) any Subsidiary
that is not a Loan Party may be merged or consolidated with or into any other
Subsidiary that is not a Loan Party and (e) any Subsidiary that is not a Loan
Party may dissolve, liquidate or wind up its affairs at any time; provided that
such dissolution, liquidation or winding up, as applicable, could not have a
Material Adverse Effect.  It is understood and agreed that this Section 8.03
shall not prohibit any change in ownership of a Loan Party or a Subsidiary that
is not a Loan Party that does not cause a Change of Control as long as such
Person remains a Loan Party, if it was a Loan Party, and all Liens on the assets
of such Person to secure the Obligations, if any, remain in full force and
effect (or to the extent such assets were subject to Liens immediately prior to
being Disposed of in any such transaction not prohibited by this Section 8.03,
such assets are otherwise subject to Liens securing the Obligations).

 

8.04                        Dispositions.

 

Make any Disposition except:

 

(a)                                 Permitted Transfers; and

 

(b)                                 Other Dispositions so long as (i) the
consideration paid in connection therewith shall be at least 75% cash and/or
Cash Equivalents plus assumed liabilities paid contemporaneous with consummation
of the transaction and shall be in an amount not less than the fair market value
of the Property disposed of, (ii) such transaction is not a Sale and Leaseback
Transaction, (iii) such transaction does not involve the sale or other
disposition of an Equity Interest (other than any (A) transfer relating to
Promote Fees or (B) Disposition to a Loan Party) in any Subsidiary that,
directly or indirectly through another Subsidiary, (x) generated more than 10%
of Consolidated EBITDA for the most recently ended four quarter period,
(y) generated more than 10% of the revenues of the Loan Parties and their
Subsidiaries, on a combined basis, for the most recently ended four quarter
period, or (z) owns assets in excess of 10% of the assets of the Loan Parties
and their Subsidiaries, on a combined basis, (iv) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other Property concurrently being disposed of in a
transaction and (v) no Default exists or would be caused by such Disposition.

 

8.05                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

81

--------------------------------------------------------------------------------


 

(a)                                 each Subsidiary may declare and make
Restricted Payments to a Loan Party and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 each Loan Party and each Subsidiary may
(i) declare and make dividend payments or other distributions and (ii) exchange
or repurchase its Equity Interests; provided that all such dividend payments and
other distributions, exchanges and repurchases shall be payable solely in the
Equity Interests of such Person;

 

(c)                                  the Top Tier Guarantors may declare and
make Permitted Tax Distributions;

 

(d)                                 a Loan Party or a Subsidiary may declare and
make any Distribution to the extent it would be permitted as a Disposition under
Section 8.04; and

 

(e)                                  so long as no Default exists at the time of
declaration and no Event of Default exists at the time of payment or immediately
after giving effect thereto, the Borrower and the Top Tier Guarantors may make
Restricted Payments.

 

8.06                        Change in Nature of Business.

 

Engage in any material line of business not in the investment management
business or any business reasonably related, ancillary or complementary thereto
or that is a reasonable extension of the investment management business.

 

8.07                        Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital or transfers or contributions of cash and assets to any Loan Party,
(b) transactions between or among any Loan Party or Wholly Owned Subsidiary,
(c) transactions expressly permitted by Sections 8.02, 8.03, 8.04 or 8.05,
(d) transactions among Subsidiaries each of which are not Loan Parties,
(e) reasonable compensation, indemnification and reimbursement of expenses of
officers and directors and the granting of Equity Interests to officers and
directors, (f) Investments in Fortress Funds by officers, directors and
Affiliates without the payment of normal fees or charges related thereto,
(g) except as otherwise specifically limited in this Agreement, other
transactions on terms and conditions not less favorable in any material respect
to such Person as would be obtainable by it in a comparable arms-length
transaction with a Person other than an officer, director or Affiliate,
(h) advances to the owner of a GK Entity organized as an ippan shadan hojin (an
“ISH Advance”) so long as (x) such ISH Advance is reimbursed within 30 days of
being made and (y) the aggregate amount of all ISH Advances outstanding at any
one time does not exceed $1,000,000, and (i) so long as no Event of Default
exists immediately prior to the making thereof or after giving effect thereto,
loans to FIG Corp. and FIG Asset Co. LLC by one or more of the Borrower or a Top
Tier Guarantor in an amount not to exceed $5 million, in the aggregate, at the
time the applicable loan is incurred (and after giving effect to such loan).  It
is understood and agreed that an Exchange Loan made to FIG Corp. shall not be
considered a violation of this Section 8.07 as long as (i) the Administrative
Agent receives written notice of any such Exchange Loan at least one Business
Day prior to the making of such Exchange Loan, (ii) at the time of such notice
the Borrower delivers to the Administrative Agent a certificate describing such
Exchange Loan and demonstrating that, both before and after giving effect to
such Exchange Loan, the Loan Parties will be in compliance with the financial
covenants set forth in Section 8.09 of this Agreement as of the most recently
ended four fiscal quarter period for which the Reported Financial Information
has been delivered,

 

82

--------------------------------------------------------------------------------


 

(iii) the Exchange Loan is made to FIG Corp. and is repaid within seven days of
when made, (iv) if such Exchange Loan is evidenced by an instrument then such
instrument is pledged to the Administrative Agent, for the benefit of the
Lenders, in accordance with the terms of clause 6(i) of the Security and Pledge
Agreement and (v) the obligation of FIG Corp. to the Borrower or a Top Tier
Guarantor in connection with such Exchange Loan shall be superior to the
repayment of the demand notes between FIG Corp. and FIG Asset Co. LLC on terms
reasonably acceptable to the Administrative Agent.

 

8.08                        Burdensome Agreements.

 

(a)                                 Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts, in each case in any material
respect, the ability of any such Person to (i) pay dividends or make any other
Distributions to any Loan Party on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) with respect solely to Loan Parties, pledge its
Property (other than Excluded Assets (as defined in the Security and Pledge
Agreement)) pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (v) with respect solely to Loan
Parties, act as a Loan Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i)-(v) above) for (A) this Agreement
and the other Loan Documents, (B) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (C) customary restrictions and conditions contained in any agreement
relating to the sale, lease, license or other Disposition of any Property not
prohibited by this Agreement pending the consummation of such sale, disposition
or during the term of such lease or license, (D) agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby so long as
it is not, in the Borrower’s good faith judgment, materially more restrictive or
burdensome in respect of the foregoing activities than the Loan Documents
(provided that such restrictions would not adversely affect the exercise of
rights or remedies of the Administrative Agent or the Lenders hereunder or under
the Collateral Documents or restrict any Loan Party in any manner from
performing its obligations under the Loan Documents), (E) Indebtedness permitted
hereby that is not governed by the laws of the United States or any state or
political subdivision thereof and that is incurred by any Subsidiary that is not
a Loan Party, (F) customary restrictions on cash or other deposits (including
escrowed funds) or net worth imposed under Contractual Obligations; provided
that such restrictions and encumbrances apply only to such Loan Party or
Subsidiary and to any Equity Interests in such Loan Party or Subsidiary, (G) any
Contractual Obligation in effect at the time a Person becomes a Subsidiary, so
long as such Contractual Obligation was not entered into in connection with or
in contemplation of such Person becoming a Subsidiary and any amendment,
modification, refinancing, replacement, renewal or extension thereof that does
not materially expand the scope of any such encumbrance or restriction taken as
a whole, which encumbrance or restriction is not applicable to the properties or
assets of any Loan Party, other than the Subsidiary or the property or assets of
the Subsidiary so acquired or (H) in respect of the matters referred to in
clause (iv) above, any other exceptions set forth in Section 8.08(b).

 

(b)                                 With respect solely to Loan Parties, enter
into, or permit to exist, any Contractual Obligation that prohibits or otherwise
restricts the existence of any Lien upon any of its Property (other than any
Excluded Assets (as defined in the Security and Pledge Agreement) in favor of
the Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 8.02(e) or Section 8.02(j)(i);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (ii) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained

 

83

--------------------------------------------------------------------------------


 

therein relates only to the asset or assets subject to such Permitted Lien,
(iii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale, lease, license or other disposition of any
Property not prohibited by this Agreement, pending the consummation of such
sale, disposition or during the term of such lease or license and (iv) in
connection with the formation of entities consistent with past practices.

 

8.09                        Financial Covenants.

 

Subject to the terms of Section 1.03(c)(ii):

 

(a)                                 Minimum Management Fee Earning Assets. 
Permit, as of the end of any calendar month (beginning with the month ending
February 28, 2013), the Management Fee Earning Assets to be less than
$25,000,000,000.

 

(b)                                 Consolidated Leverage Ratio.  Permit, as of
the end of any fiscal quarter of the Borrower for the four quarter period ending
on such date (beginning with the fiscal quarter ending March 31, 2013), the
Consolidated Leverage Ratio to be greater than 2.00 to 1.00.

 

(c)                                  Consolidated Interest Coverage Ratio. 
Permit, as of the end of any fiscal quarter of the Borrower for the four quarter
period ending on such date (beginning with the fiscal quarter ending March 31,
2013), the Consolidated Interest Coverage Ratio to be less than 4.00 to 1.00.

 

8.10                        Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity.

 

(a)                                 Amend, modify or change its Organization
Documents in a manner materially adverse to the rights or interests of the
Lenders; it being acknowledged and agreed that none of the following shall be
deemed to be materially adverse to rights or interests of the Lenders:
amendments, modifications and changes (i) determined in good faith by the board
of directors, general partner or managing member (or other governing body), as
applicable, of any Loan Party or Subsidiary as necessary or appropriate in
connection with the creation, authorization or issuance of any class or series
of equity interests in any Loan Party or Subsidiary; (ii) reflecting the
admission, substitution, withdrawal or removal of partners or members of any
Loan Party or Subsidiary; (iii) subject to Section 8.10(c), reflecting a change
in the name, the location of the principal place of business, the registered
agent or the registered office of any Loan Party or Subsidiary; or
(iv) determined in good faith by the board of directors, general partner or
managing member (or other governing body), as applicable, of any Loan Party or
Subsidiary to be necessary or appropriate to address changes in U.S. Federal
income tax regulations, legislation or interpretation.

 

(b)                                 Change its fiscal year without the consent
of the Required Lenders.

 

(c)                                  Without providing 20 days prior written
notice to the Administrative Agent (or such other time periods as may be agreed
by the Administrative Agent), change its name, state of formation or form of
organization.

 

8.11                        Investments in Fortress Funds.

 

Permit any Investment by a general partner (in its capacity as general partner)
in a Fortress Fund if a Default exists or would result from such Investment in a
Fortress Fund.

 

84

--------------------------------------------------------------------------------


 

8.12                        Excluded Entities.

 

(a)                                 Permit the Loan Parties and their
Subsidiaries to make any new or additional Investments in, or transfers of
assets to (other than Restricted Payments permitted by Section 8.05), any
Excluded Entity unless at the time of such new or additional Investment, or such
transfer of assets, and immediately after giving effect thereto, no Default or
Event of Default exists.  For the avoidance of doubt, Investments in any
Excluded Entity are permitted to remain outstanding during a Default or Event of
Default so long as such Investment was made prior to the Closing Date or in the
absence of any Default or Event of Default.

 

(b)                                 During the existence of a Default or an
Event of Default, permit any Indebtedness of an Excluded Entity to be recourse
to any Loan Party or any Subsidiary thereof in any manner, including by way of
any Guarantee by any Loan Party or Subsidiary of any Indebtedness of an Excluded
Entity.

 

8.13                        Sanctions.

 

Directly or indirectly, use the proceeds of any Loan, to lend, contribute or
otherwise make available such proceeds to any Subsidiary, Affiliate, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participation in the transactions, whether as a Lender,
Arranger, Administrative Agent, L/C Issuer, or otherwise) of Sanctions.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within ten Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
7.05(a), or 7.11 or Article VIII; provided that (i) with respect to any
non-consensual Lien on any property or asset of any Loan Party or any
Subsidiary, no Default or Event of Default shall exist under this clause
(b) unless any such Lien shall not have been terminated, removed or released
within 30 days from the date such Lien was initially placed thereon and
(ii) with respect to any breach of Section 8.12(b), no Default or Event of
Default shall exist under this clause (b) unless any such Indebtedness of an
Excluded Entity shall continue to be recourse to any Loan Party or any
Subsidiary for a period of 30 days or more from the date on which such
Indebtedness was no longer permitted to be recourse; or

 

85

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues unremedied for a period of thirty days or
more after any Loan Party obtains knowledge thereof; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of the Borrower
or any other Loan Party herein, in any other Loan Document, or in any Loan
Notice for a Borrowing or any request for an L/C Credit Extension or any
document delivered pursuant to Sections 7.01, 7.02 or 7.03 shall be incorrect in
any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) A Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
and such failure shall continue after the applicable grace period, if any, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided that this subsection (e) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (ii) any Indebtedness that becomes due as a result of a refinancing thereof
permitted by Section 8.02; or

 

(f)                                   Insolvency Proceedings, Etc.  A Loan Party
or any of its Material Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes a general assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  (i) a
Loan Party or any Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied

 

86

--------------------------------------------------------------------------------


 

against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within forty-five days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against a Loan
Party or any Material Subsidiary (i) one or more final judgments or orders for
the payment of money in an aggregate amount exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, the same shall
remain undismissed or undischarged for a period of 45 consecutive days during
which execution shall not be effectively stayed, or any action that has not been
stayed shall be legally taken by a judgment creditor to levy upon assets or
properties of any Loan Party or any Material Subsidiary to enforce any such
judgment; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Subsidiary of a Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document (other than as a result of a release or
discharge of such Loan Party or a release, discharge or termination of such Loan
Document, in any such case, in accordance with the Loan Documents); or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

87

--------------------------------------------------------------------------------


 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Sections 2.14 and 2.15, be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Credit Facility Swap Contract, ratably among the Lenders
(and, in the case of such Credit Facility Swap Contracts, Affiliates of Lenders)
and the L/C Issuer in proportion to the respective amounts described in this
clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Credit
Facility Swap Contract, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders (and, in the case of such Credit Facility Swap Contracts, Affiliates
of Lenders) and the L/C Issuer in proportion to the respective amounts described
in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters

 

88

--------------------------------------------------------------------------------


 

of Credit have either been fully drawn or expired, such remaining amount shall
be applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article X are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions, except with
respect to (i) the provisions set forth in Section 10.06 relating to the consent
of the Borrower to appoint a successor Administrative Agent and (ii) the
provisions set forth in Section 10.10 relating to collateral and guaranty
matters and the Ineligible Assignees Letter Agreement.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swap Contract
Provider or Treasury Management Bank and the L/C Issuer) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

89

--------------------------------------------------------------------------------


 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The

 

90

--------------------------------------------------------------------------------


 

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article X shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give 30 days’ prior notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, and, with the consent of the Borrower (such
consent not to be unreasonably withheld) (or, if an Event of Default has
occurred and is continuing, in consultation with the Borrower), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that if
any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and the Borrower) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuer and with
the consent of the Borrower not to be unreasonably withheld, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion; and provided further that if the Administrative Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by

 

91

--------------------------------------------------------------------------------


 

notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and with the consent of the Borrower (such consent not to
be unreasonably withheld) (or, if an Event of Default has occurred and is
continuing, in consultation with the Borrower), appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.06. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article X and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section 10.06 shall also constitute its resignation or removal
as L/C Issuer as of the Resignation Effective Date or the Removal Effective
Date, as applicable.  If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

92

--------------------------------------------------------------------------------


 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Credit
Facility Swap Contracts or Secured Treasury Management Agreements to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.08 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization,

 

93

--------------------------------------------------------------------------------


 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

10.10                 Collateral and Guaranty Matters/Ineligible Assignees
Letter Agreement.

 

The Lenders and the L/C Issuer irrevocably agree,

 

(a)                                 that any Lien on any Collateral granted to
or held by the Administrative Agent under any Loan Document shall be
automatically released (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Loans and other Obligations (other than
unasserted indemnification and expense reimbursement obligations and obligations
and liabilities under Credit Facility Swap Contracts and Secured Treasury
Management Agreements that are not yet due and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) in
connection with any Disposition or other transfer permitted hereunder or under
any other Loan Document or any Involuntary Disposition, or (iii) if such release
is approved in accordance with Section 11.01;

 

(b)                                 that any Guarantor shall be released from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder and any Lien on any property of such
Person granted to or held by the Administrative Agent under any Loan Document
shall be automatically released in connection therewith; and

 

(c)                                  to subordinate or release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 8.01(o).

 

Furthermore, the Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to consent to any
amendment or modification to the Ineligible Assignees Letter Agreement on the
date five Business Days after notice of such amendment or modification unless at
least three non-affiliated Lenders holding in the aggregate more than 25% of (i)
the unfunded Revolving Commitments and the outstanding Loans, L/C Obligations
and participations therein or (ii) if the Revolving Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein
has notified the Administrative Agent of their objection to such amendment or
modification prior to the expiration of such five Business Day period.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty (and any Lien on any
property of such Person granted to or held by the Administrative Agent under any
Loan Document), pursuant to this Section 10.10.  In each case as specified in
this Section 10.10, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 10.10.

 

10.11                 Credit Facility Swap Contracts and Secured Treasury
Management Agreements.

 

No Swap Contract Provider or Treasury Management Bank that obtains the benefits
of Section 9.03, any Guaranty or any Collateral by virtue of the provisions
hereof or of any Guaranty or any

 

94

--------------------------------------------------------------------------------


 

Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Credit
Facility Swap Contracts and Secured Treasury Management Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Swap Contract Provider or Treasury Management Bank, as the case
may be.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Revolving
Commitment of a Lender (or reinstate any Revolving Commitment terminated
pursuant to Section 9.02) without the written consent of such Lender whose
Revolving Commitment is being extended or increased (it being understood and
agreed that a waiver of any condition precedent set forth in Section 5.02 or of
any Default or a mandatory reduction in Revolving Commitments, if any, is not
considered an extension or increase in Revolving Commitments of any Lender);

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, fees or other amounts due to a Lender or any scheduled
or mandatory reduction of the Revolving Commitments hereunder or under any other
Loan Document, including, without limitation, by amending the definition of
“Maturity Date” or “Letter of Credit Expiration Date”, without the written
consent of any such Lender entitled to receive such payment or whose Revolving
Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(iv)                              change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

 

95

--------------------------------------------------------------------------------


 

(v)                                 change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby; provided that in connection
with the addition of one or more additional credit facilities to this Agreement
in accordance with the terms hereof, the definition of “Required Lenders” may be
modified, without the consent of each Lender directly affected thereby, solely
to include the Lenders providing such additional credit facilities to such
definitions, as applicable;

 

(vi)                              except in connection with a Disposition
permitted under Section 8.04, release all or substantially all of the Collateral
without the written consent of each Lender whose Obligations are secured by such
Collateral; or

 

(vii)                           release the Borrower or, except in connection
with a merger or consolidation permitted under Section 8.03 or a Disposition
permitted under Section 8.04, all or substantially all of the value of the
Guaranty without the written consent of each Lender whose Obligations are
guarantied thereby.

 

(b)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it.

 

(c)                                  unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein:

 

(i)                                     any Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto;

 

(ii)                                  no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender;

 

(iii)                               each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein;

 

(iv)                              the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders;

 

(v)                                 the Collateral Account Agreements and/or the
Security and Pledge Agreement may be amended to add additional Collateral
Accounts, in accordance with the terms thereof, in a writing executed only by
the parties thereto;

 

96

--------------------------------------------------------------------------------


 

(vi)                              the Ineligible Assignees Letter Agreement may
be amended in accordance with Section 10.10(c); and

 

(vii)                           the Borrower may, by written notice to the
Administrative Agent from time to time (and with the consent of the
Administrative Agent, not to be unreasonably withheld), make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make one or more
amendments or modifications to allow the maturity of the Loans of the accepting
Lenders to be extended (and in connection therewith increase the Applicable Rate
and/or fees payable with respect to the Loans and Revolving Commitments (if any)
of the accepting Lenders) (“Extension Amendments”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (I) the terms and conditions of the
requested Extension Amendment and (II) the date on which such Extension
Amendment is requested to become effective.  Extension Amendments shall become
effective only with respect to the Loans and/or Revolving Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Revolving Commitments as to which such Lender’s
acceptance has been made.  The Borrower, each other Loan Party and each
Accepting Lender shall execute and deliver to the Administrative Agent such
documentation (the “Loan Amendment”) as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Extension Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
corporate resolutions, opinions and other documents as reasonably requested by
the Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Amendment.  Each of the parties
hereto hereby agrees that, (x) upon the effectiveness of any Loan Amendment,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Extension Amendment
evidenced thereby and only with respect to the Loans and Revolving Commitments
of the Accepting Lenders as to which such Lenders’ acceptance has been made and
(y) any applicable Lender who is not an Accepting Lender may be replaced by the
Borrower in accordance with Section 11.13.

 

(viii)                        this Agreement may be amended with the written
consent of the Administrative Agent, the Borrower and the Lenders providing the
Replacement Revolving Loans (as defined below) to permit the refinancing of all
or a portion of outstanding Revolving Loans (“Refinanced Revolving Loans”) with
a replacement revolving loan (“Replacement Revolving Loans”) hereunder; provided
that (A) the aggregate principal amount of such Replacement Revolving Loans
shall not exceed the aggregate principal amount of such Refinanced Revolving
Loans and (B) all terms of this Agreement applicable to such Refinanced
Revolving Loans shall be applicable to such Replacement Revolving Loans (other
than (x) the pricing, fees and maturity date with respect to such Replacement
Revolving Loans and (y) the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Revolving
Loans in effect immediately prior to such refinancing).  The Borrower, each
other Loan Party and the Lenders shall execute and deliver to the Administrative
Agent such documentation as the Administrative Agent shall reasonably specify to
evidence such amendments and the terms and conditions thereof, and the Loan
Parties shall also deliver such corporate resolutions, opinions and other
documents as reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any such amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any such amendment, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of such amendment evidenced thereby and only with respect to the Replacement
Revolving Loans and the Lenders providing same.

 

(ix)                              this Agreement and the Collateral Documents,
may, in the Administrative Agent’s reasonable discretion, be amended and waived
with the consent of the Administrative Agent at the request of the Borrower
without the need to obtain the consent of any other Lender if such amendment or
waiver is

 

97

--------------------------------------------------------------------------------


 

not objected to in writing by the Required Lenders to the Administrative Agent
within ten Business Days following receipt of notice thereof and if such
amendment or waiver is effectuated in order to (i) cure ambiguities or defects,
any obvious error or any error or omission of a technical nature or (ii) to
cause such Collateral Documents to be consistent with this Agreement and the
other Loan Documents .  The Administrative Agent shall promptly notify each
Lender of any such amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any such amendment, this Agreement or the applicable
Loan Document shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of such amendment evidenced
thereby.

 

11.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent or the L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article II by electronic
communication.  The Administrative Agent, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 7.01, 7.02 and
7.03 by delivering an electronic copy to such e-mail address as provided to the
Borrower in a notice from the Administrative Agent).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as

 

98

--------------------------------------------------------------------------------


 

described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(c)                                  Information.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of a Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent and the L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices and Letter of Credit Applications) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other

 

99

--------------------------------------------------------------------------------


 

right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders, the L/C Issuer, any Swap Contract Provider, any Treasury Management
Bank or any other holder of any Secured Obligations (as defined in the Security
and Pledge Agreement); provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                       Costs and Expenses.  The Loan Parties
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers (including the reasonable and documented
fees, charges and disbursements of one counsel for the Administrative Agent and
the Arrangers), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent, the Lenders and the
L/C Issuer taken as a whole (unless (x) a conflict or potential conflict exists
as determined in the reasonable judgment of any such party in which case(s) the
fees, charges and disbursements of reasonably necessary additional counsel for
all such affected Lenders or the L/C Issuer shall be covered, or (y) special
local or foreign counsel is necessary as determined in the reasonable judgment
of the Administrative Agent, in which case(s) the fees, charges and
disbursements of reasonably necessary special local or foreign counsel for the
Administrative Agent shall be covered), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.04 or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.  It
is understood and agreed that the Administrative Agent may determine, in its
discretion, the one counsel referenced in subsection (a)(iii); provided,
however, that upon the written request of the Required Lenders (subject to the
proviso in Section 10.03(b)), the Administrative Agent shall, pursuant to such
written request, engage a different counsel to serve as the one counsel
referenced in subsection (a)(iii).

 

100

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable documented fees,
charges and disbursements of one counsel for all Indemnitees, plus, (x) in the
event of a conflict or potential conflict of interest as determined in the
reasonable judgment of any Indemnitee, reasonably necessary additional counsel
for all such affected Indemnitees and (y) in the event that special local or
foreign counsel is necessary as determined in the reasonable judgment of the
Administrative Agent, the fees, charges and disbursements of reasonably
necessary special local or foreign counsel for the Administrative Agent) but
excluding Taxes which are the subject matter of Section 3.01 other than the net
amount of any Taxes related to amounts paid pursuant to this Section 11.04(b)),
and shall indemnify and hold harmless each Indemnitee from all reasonable
documented fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final judgment to
have resulted from the gross negligence or willful misconduct of such
Indemnitee, (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) does not directly involve
an act or omission of a Loan Party or any of its Affiliates and is brought by an
Indemnitee against any other Indemnitee (any claim covered by clauses (x),
(y) or (z), a “Barred Claim”).  Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. It is understood and agreed that the Administrative Agent may
determine, in its discretion, the one counsel for all Indemnitees referenced in
this subsection (b); provided, however, that upon the written request of the
Required Lenders (subject to the proviso in Section 10.03(b)), the
Administrative Agent shall, pursuant to such written request, engage a different
counsel to serve as the one counsel for all Indemnitees referenced in this
subsection (b).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section 11.04 to be paid by them to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense

 

101

--------------------------------------------------------------------------------


 

or indemnity payment is sought based on each Lender’s share of the Revolving
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentages (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party or Indemnitee
shall assert, and each Loan Party and Indemnitee hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee or Loan Party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; it being understood that this sentence does not limit a Loan Party’s
indemnification obligations with respect to such damages owed to by an
Indemnitee to a third party other than in connection with a Barred Claim of such
Indemnitee.  No Loan Party or Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless such damages were caused by such Loan Party’s or Indemnitee’s
gross negligence or willful misconduct.

 

(e)                                  Payments.  All amounts due under this
Section 11.04 shall be payable not later than ten Business Days after demand
therefor (accompanied by back up documentation to the extent available).

 

(f)                                   Survival.  The agreements in this
Section 11.04 and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

102

--------------------------------------------------------------------------------


 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 11.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 11.06 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section 11.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Revolving Commitment and the Loans (including for purposes of
this subsection (b), participations in L/C Obligations) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the related
Loans at the time owing to it or contemporaneous assignments to related Approved
Fund Lenders that equal at least the amount specified in paragraph (b)(i)(B) of
this Section 11.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund Lender, no minimum amount need be
assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section 11.06, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the “Trade Date” specified in
the Assignment and Assumption, shall not be less than $5,000,000 in the case of
an assignment of a Revolving Commitment (and the related Revolving Loans
thereunder) unless each of the Administrative Agent and, so long as no Event of
Default pursuant to Section 9.01(a), (f) or (g) has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Revolving Commitments, and rights and obligations
with respect thereto, assigned, except that this clause (ii) shall not prohibit

 

103

--------------------------------------------------------------------------------


 

any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans thereunder)
on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 11.06 and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed); shall be required unless (1) an Event
of Default under Section 9.01(a), (f) or (g) has occurred and is continuing at
the time of such assignment or any other Event of Default has occurred and is in
existence for at least 10 Business Days and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund Lender;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
Lender with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural Person or
(D) to any Ineligible Assignee.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee

 

104

--------------------------------------------------------------------------------


 

of such interest shall be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Revolving Note or Revolving Notes to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section 11.06.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Revolving Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
an Ineligible Assignee or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the other
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment,

 

105

--------------------------------------------------------------------------------


 

waiver or other modification described in clauses (i) through (vii) of the
Section 11.01(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 11.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section 11.06 and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Commitments and Loans pursuant to subsection
(b) above, Bank of America may, upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and

 

106

--------------------------------------------------------------------------------


 

duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  Upon the appointment of a successor L/C Issuer,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and (2) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

11.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below) and to not
use the Information for any purpose except in connection with the Loan
Documents, except that Information may be disclosed (a) to its Affiliates and to
its Related Parties and to any direct or indirect contractual counterparty (or
such contractual counterparty’s professional advisor) under any Credit Facility
Swap Contract, in each case whom it reasonably determines needs to know such
information in connection with this Agreement and the transactions contemplated
hereby (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) or in connection with any
pledge or assignment permitted under Section 11.06(e), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as (or containing provisions more
restrictive than) those of this Section 11.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to a Loan Party and its obligations (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (g) with the consent of the Borrower, (h) any rating
agency in connection with rating the Borrower or its Affiliates or the credit
facility provided hereunder, (i) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifies with respect to the credit facility provided hereunder, or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 11.07 or (y) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 11.07, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, including investments, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by such
Loan Party or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

107

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08      Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

11.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10      Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract

 

108

--------------------------------------------------------------------------------


 

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.13      Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender is a Non-Consenting Lender, (iv) any Lender is a Defaulting Lender or
(v) any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the

 

109

--------------------------------------------------------------------------------


 

assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund Lender consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Revolving Commitments and outstanding
Loans and participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN

 

110

--------------------------------------------------------------------------------


 

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 11.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.

 

11.16      USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a written request by the Administrative Agent or any
Lender through the Administrative Agent, provide all documentation and other
information that the Administrative Agent or such Lender requires pursuant to
applicable Law or reasonably requests, in any such case, in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 

111

--------------------------------------------------------------------------------


 

11.17      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

11.18      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
each Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate and (iii) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Arrangers and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Loan Party or any of their respective
Affiliates, or any other Person party hereto and (ii) neither the Administrative
Agent, the Arrangers nor any Lender has any obligation to any Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, the Arrangers nor
any Lender has any obligation to disclose any of such interests to any Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.19      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, electronic matching of assignment terms and

 

112

--------------------------------------------------------------------------------


 

contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

[remainder of page intentionally left blank]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

FIG LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

Secretary

 

 

 

 

GUARANTORS:

FORTRESS OPERATING ENTITY I LP,

 

a Delaware limited partnership

 

By: FIG Corp, its General Partner

 

 

 

 

 

 

By:

/s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

Secretary

 

 

 

 

 

PRINCIPAL HOLDINGS I LP,

 

a Delaware limited partnership

 

By: FIG Asset Co. LLC, its General Partner

 

 

 

 

 

 

By:

/s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

Secretary

 

 

 

 

 

FORTRESS PRINCIPAL INVESTMENT HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

General Counsel

 

 

 

 

 

FORTRESS PRINCIPAL INVESTMENT GROUP LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

Secretary

 

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 /s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

General Counsel

 

 

 

 

 

 

FORTRESS INVESTMENT FUND GP (HOLDINGS) LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 /s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

Secretary

 

 

 

 

 

FIG PARTNERS POOL (A) LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 /s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

General Counsel

 

 

 

 

 

FIG PARTNERS POOL (P2) LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ David N. Brooks

 

Name:

David N. Brooks

 

Title:

General Counsel

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Darleen R. Parmelee

 

Name:

Darleen R. Parmelee

 

Title:

Assistant Vice President

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

 

 

 

By:

/s/ Hichem Kerma

 

Name:

Hichem Kerma

 

Title:

Director

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Alex Duka

 

Name:

Alex Duka

 

Title:

Managing Director

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Diane Rolfe

 

Name:

Diane Rolfe

 

Title:

Director

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kelly Chin

 

Name:

Kelly Chin

 

Title:

Authorized Signatory

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Director

 

 

By:

/s/ Sanja Gazahi

 

Name:

Sanja Gazahi

 

Title:

Associate

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and an L/C Issuer

 

 

 

 

 

 

By:

/s/ Rosy Cohen

 

Name:

Rosy Cohen

 

Title:

Managing Director

 

FIG LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------